

AMENDMENT NO. 8 TO THE
CREDIT AGREEMENT
 
Dated as of July 31, 2007
 
AMENDMENT NO. 8 TO THE CREDIT AGREEMENT among Chemtura Corporation, a Delaware
corporation (the "Company"), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the "Lenders") and Citibank, N.A., as agent (the "Agent") for the
Lenders.
 
PRELIMINARY STATEMENTS:
 
(1) The Company, the Lenders and the Agent have entered into a Credit Agreement
dated as of July 1, 2005 (as amended and restated by that certain Amendment No.
1 to the Credit Agreement dated as of December 12, 2005, as further amended by
that certain Amendment No. 2 to the Credit Agreement dated as of December 31,
2005, as further amended by that certain Amendment No. 3 to the Credit Agreement
dated as of December 31, 2005, as further amended by that certain Amendment No.
4 to the Credit Agreement dated as of May 9, 2006, as further amended by that
certain Amendment No. 5 to the Credit Agreement dated as of December 14, 2006,
as further amended by that certain Amendment No. 6 to the Credit Agreement dated
as of February 27, 2007, as further amended by that certain Amendment No. 7 to
the Credit Agreement dated as of May 25, 2007, the "Credit Agreement").
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.
 
(2) The Company has requested that the Credit Agreement be further amended as
hereinafter set forth.
 
(3) The Lenders are, on the terms and conditions stated below, willing to grant
the request of the Company and the Company and the Required Lenders have agreed
to amend the Credit Agreement as hereinafter set forth.
 
SECTION 1. Amendment to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2, hereby amended and restated in its entirety to read as
set forth as Exhibit A hereto.
 
SECTION 2. Conditions of Effectiveness. Section 1 of this Amendment shall become
effective as of the date first above written when, and only when, the Agent
shall have received counterparts of this Amendment executed by the Company, each
Guarantor, the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Amendment. This
Amendment is subject to the provisions of Section 9.01 of the Credit Agreement.
 
SECTION 3. Representations and Warranties of the Company. The Company represents
and warrants as follows:
 
(a) Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
liability company, limited partnership, unlimited liability company or other
legal entity duly organized, validly existing and in good standing (or its
equivalent) under the laws of the jurisdiction of its incorporation or
formation, except where the failure to be so duly organized, validly existing or
in good standing in the case of a Subsidiary organized outside of the United
States has not had, or could not reasonably be expected to have, a Material
Adverse Effect, (ii) is duly qualified and in good standing as a foreign
corporation or company in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not be
reasonably likely to have a Material Adverse Effect, (iii) has all requisite
corporate, limited liability company, partnership, unlimited liability company
or other organizational (as applicable) power and authority and (iv) has all
applicable governmental authorizations to own or lease and operate its
properties and to carry on its business.
 

--------------------------------------------------------------------------------


 
(b) The execution, delivery and performance by the Company of this Amendment and
the Credit Agreement, as amended hereby, are within the Company’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(i) contravene the Company’s charter or bylaws, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award applicable to the Company, (iii) conflict with or
result in the breach of, or constitute a default or require any payment to be
made under, any contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument binding on or affecting the Company, any of its
Subsidiaries or any of their properties or (iv) except for the Liens created
under the Loan Documents, result in or require the creation or imposition of any
Lien upon or with respect to any of the properties of the Company or any of its
Subsidiaries. Neither the Company nor any of its Subsidiaries is in violation of
any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which would be reasonably likely to have a Material Adverse Effect.
 
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Amendment and the Credit Agreement, as amended hereby, except for those
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given, waived or made and are in full force and effect.
 
(d) This Amendment has been duly executed and delivered by the Company. This
Amendment and the Credit Agreement, as amended hereby, are the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with their terms, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors rights generally and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
 
(e) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or threatened before any court, governmental agency or arbitrator that
(i) would be reasonably likely to have a Material Adverse Effect (other than the
Disclosed Litigation) or (ii) purports to affect the legality, validity or
enforceability of this Amendment or the Credit Agreement, as amended hereby, and
there has been no material adverse change in the status, or financial effect on
any Loan Party or any of its Subsidiaries, of the Disclosed Litigation.
 

--------------------------------------------------------------------------------


 
(f) No Default has occurred and is continuing.
 
SECTION 4. Reference to and Effect on the Credit Agreement and the Notes. (a) On
and after the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to "the Credit Agreement", "thereunder", "thereof" or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.
 
(b) The Credit Agreement and the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
 
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement or any other Loan
Document, nor constitute a waiver of any provision of the Credit Agreement or
any other Loan Document.
 
SECTION 5. Costs and Expenses. The Company agrees to pay on demand all costs and
expenses of the Agent in connection with the preparation, execution, delivery
and administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.
 
SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION 7. Governing Law . This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

       
CHEMTURA CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Stephen P. Forsyth
Title: Executive Vice President, Chief Financial Officer and Treasurer

       
A & M CLEANING PRODUCTS, LLC
ANDEROL, INC.
 
AQUA CLEAR INDUSTRIES, LLC
ASCK, INC.
 
ASEPSIS, INC.
 
BIOLAB TEXTILE ADDITIVES, LLC 
BIO-LAB, INC.
  CNK CHEMICAL REALTY CORPORATION  
CROMPTON COLORS INCORPORATED
 
CROMPTON HOLDING CORPORATION
 
CROMPTON MONOCHEM, INC. 
 
ENENCO INCORPORATED
 
GREAT LAKES CHEMICAL CORPORATION  
  GREAT LAKES CHEMICAL GLOBAL, INC.  
GT SEED TREATMENT, INC.
HATCO CORPORATION
HATCO INNOVATTI HOLDINGS, INC.
HOMECARE LABS, INC.
ISCI, INC.
KAUFMAN HOLDINGS CORPORATION
KEM MANUFACTURING CORPORATION
MONOCHEM, INC.
NAUGATUCK TREATMENT COMPANY
RECREATIONAL WATER PRODUCTS, INC.
UNIROYAL CHEMICAL COMPANY LIMITED
(DELAWARE)
WEBER CITY ROAD LLC
WRL OF INDIANA, INC.

      By:      

--------------------------------------------------------------------------------

Name: Barry J. Shainman
 
Title: Secretary

 

--------------------------------------------------------------------------------


 
Accepted and agreed:
 
CITIBANK, N.A.,
as Agent and as a Lender
 
By:

--------------------------------------------------------------------------------

 Name:
 Title:
 
BANK OF AMERICA, N.A.
 
By:  

--------------------------------------------------------------------------------

Name:
Title:
 
ABN AMRO BANK N.V.
 
By:  

--------------------------------------------------------------------------------


Name:
Title:
 
By:   

--------------------------------------------------------------------------------

 Name:
 Title:
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
By:  
   

--------------------------------------------------------------------------------


Name:
Title:
 
By:     

--------------------------------------------------------------------------------


Name:
Title:
 
MORGAN STANLEY BANK, as a Lender
 
By:   

--------------------------------------------------------------------------------


Name:
Title:

 

--------------------------------------------------------------------------------


 
THE ROYAL BANK OF SCOTLAND PLC, as a Lender
 
By:     

--------------------------------------------------------------------------------


Name:
Title:
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By:    

--------------------------------------------------------------------------------


Name:
Title:
 
CALYON NEW YORK BRANCH
 
By:   

--------------------------------------------------------------------------------

Name:
Title:
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
By:  

--------------------------------------------------------------------------------

Name:
Title:
 
By:  

--------------------------------------------------------------------------------

Name:
Title:
 
ING CAPITAL LLC
 
By:   

--------------------------------------------------------------------------------

Name:
Title:
 
SUMITOMO MITSUI BANKING CORP., NEW YORK
 
By:  

--------------------------------------------------------------------------------

Name:
Title:

 

--------------------------------------------------------------------------------


 
INTESA SANPAOLO SpA - NEW YORK BRANCH
 (formerly known as Banca Intesa)
 
By: 

--------------------------------------------------------------------------------

Name:
Title:
 
By:  

--------------------------------------------------------------------------------

Name:
Title:
 
BANCA NAZIONALE DEL LAVOR SPA, NEW YORK BRANCH
 
By:  

--------------------------------------------------------------------------------

Name:
Title:
 
BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY,
 f.k.a. BANK OF TOKYO-MITSUBISHI TRUST COMPANY
 
By:  

--------------------------------------------------------------------------------

Name:
Title:
 
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
 
By:     

--------------------------------------------------------------------------------


Name:
Title:
 
By:   

--------------------------------------------------------------------------------

Name:
Title:
 
THE NORTHERN TRUST COMPANY
 
By:   

--------------------------------------------------------------------------------

Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
Dated as of July 1, 2005
 
AMENDED AND RESTATED as of July 31, 2007
 
CHEMTURA CORPORATION, a Delaware corporation (the “Company”), the Subsidiary
Guarantors (as hereinafter defined), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) and issuers of letters of credit
(“Initial Issuing Banks”) listed on Schedule I hereto, and CITIBANK, N.A.
(“Citibank”), as agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Acquisition” means the Company's acquisition of the Great Lakes.
 
“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
made pursuant to Section 2.01(a) and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Advance) and, for
purposes of the definition of “Required Lenders” and Section 6.01, includes the
acceptance or purchase of a Bankers’ Acceptance or a BA Equivalent Note pursuant
to Section 2.01(c).
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
 
“Agent's Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at Two
Penns Way, New Castle, Delaware 19720, Account No. 36852248, Attention: Bank
Loan Syndications, (b) in the case of Advances denominated in any Committed
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Company and the Lenders for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Company and the Lenders for such purpose.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Advance, such Lender's
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and such
Lender’s Canadian Lending Office in the case of an advance by way of a Bankers’
Acceptance or BA Equivalent Note.
 
“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:


Public Debt Rating
S&P/Moody's
 
Applicable Margin for
Base Rate Advances
 
Applicable Margin for
Eurocurrency Rate Advances
 
Applicable Margin for Bankers’ Acceptances and BA Equivalent Notes
 
Level 1
BBB or Baa2 or above
   

0.000

%
 

0.500

%
 

0.500

%
                     
Level 2
BBB- or Baa3
   

0.000

%
 

0.600

%
 

0.600

%
                     
Level 3
BB+ and Ba1
   

0.000

%
 

0.800

%
 

0.800

%
                     
Level 4
BB or Ba2
   

0.250

%
 

1.250

%
 

1.250

%
                     
Level 5
Lower than Level 4
   

0.600

%
 

1.600

%
 

1.600

%

 

--------------------------------------------------------------------------------


 
“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:


Public Debt Rating
S&P/Moody's
 
Applicable
Percentage
 
Level 1
BBB or Baa2 or above
   

0.125

%
         
Level 2
BBB- or Baa3
   

0.150

%
         
Level 3
BB+ and Ba1
   

0.200

%
         
Level 4
BB or Ba2
   

0.250

%
         
Level 5
Lower than Level 4
   

0.4000

%



“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
 
“Assuming Lender” has the meaning specified in Section 2.18(d).
 
“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“BA Commitment” means, with respect to any Canadian Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto, or any
written amendment, supplement or modification hereto, under the caption “BA
Commitment” or, if such Lender has entered into one or more Assignment and
Acceptances, set forth for such Lender in the Register maintained by the Agent
pursuant to Section 9.07(d) as such Lender’s “BA Commitment”, as such amount may
be reduced at or prior to such time pursuant to Section 2.05.
 
“BA Equivalent Note” has the meaning specified in Section 2.19(a).
 
2

--------------------------------------------------------------------------------


 
“BA Lender” means any Canadian Lender that is a bank chartered under the Bank
Act (Canada) or that is an authorized foreign bank thereunder and which stamps
and accepts bankers’ acceptances.
 
“BA Rate” means:
 
(a) for each Schedule I Lender, and in respect of each BA Equivalent Note, the
average rate (calculated on an annual basis of a year of 365 days and rounded up
to the nearest multiple of 1/4 of 1%, if such average is not such a multiple)
for Canadian Dollar bankers’ acceptances having a comparable term that appears
on the Reuters Screen CDOR Page (or such other page as is a replacement page for
such bankers’ acceptances) at 10:00 A.M. (New York City time) or, if such rate
is not available at such time, the applicable discount rate in respect of such
Bankers’ Acceptances or BA Equivalent Notes shall be the average (as determined
by the Sub-Agent) of the respective percentage discount rates (calculated on an
annual basis of 365 days and rounded up to the nearest multiple of 1/4 of 1%, if
such average is not such a multiple), quoted to the Sub-Agent by each Schedule I
Reference Lender as the discount rate at which such Lender would purchase, as of
10:00 A.M. (New York City time) on the date of such Drawing, its own bankers’
acceptances having an aggregate Face Amount equal to and with a term to maturity
the same as the Bankers’ Acceptances and BA Equivalent Notes to be acquired by
such Lender as part of such Drawing; and
 
(b) for each Schedule II/III Lender and any other Lender or Person, the average
rate determined by the Sub-Agent pursuant to clause (a) plus 0.1%.
 
“Bankers’ Acceptance” has the meaning specified in Section 2.01(c).
 
“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
 
(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank's base rate;
 
(b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no nearest 1/4 of
1%, to the next higher 1/4 of 1%) of (i) ½ of 1% per annum, plus (ii) the rate
obtained by dividing (A) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average (adjusted to the basis of a year of 360 days) being determined weekly on
each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday by
Citibank on the basis of such rates reported by certificate of deposit dealers
to and published by the Federal Reserve Bank of New York or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three New York certificate of deposit dealers of
recognized standing selected by Citibank, by (B) a percentage equal to 100%
minus the average of the daily percentages specified during such three-week
period by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, but not
limited to, any emergency, supplemental or other marginal reserve requirement)
for Citibank with respect to liabilities consisting of or including (among other
liabilities) three-month U.S. dollar non-personal time deposits in the United
States, plus (iii) the average during such three-week period of the annual
assessment rates estimated by Citibank for determining the then current annual
assessment payable by Citibank to the Federal Deposit Insurance Corporation (or
any successor) for insuring U.S. dollar deposits of Citibank in the United
States; and
 
3

--------------------------------------------------------------------------------


 
(c) ½ of one percent per annum above the Federal Funds Rate.
 
“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).
 
“Borrowers” means, collectively, the Company and the Designated Subsidiaries
from time to time.
 
“Borrowing” means (i) a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders and (ii) a borrowing consisting of
simultaneous Bankers’ Acceptances and BA Equivalent Notes accepted, purchased,
maintained or otherwise made or made by each of the Canadian Lenders.
 
“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$5,000,000, in respect of Advances denominated in any Committed Currency, the
approximate Equivalent of $5,000,000 in such Committed Currency, rounded to the
nearest 1,000,000 units of such Committed Currency.
 
“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000, in respect of Advances denominated in any Committed Currency, the
approximate Equivalent of $1,000,000 in such Committed Currency, rounded to the
nearest 100,000 units of such Committed Currency.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).
 
“Canadian Business Day” means a day of the year on which banks are not required
or authorized by law to close in Toronto, Ontario, Canada.
 
“Canadian Borrower” means a Borrower organized under the laws of Canada or any
political subdivision thereof.
 
“Canadian Dollars” and “CN$” each means lawful money of Canada.
 
“Canadian Interbank Rate” means the interest rate, expressed as a percentage per
annum, which is customarily used by the Sub-Agent when calculating interest due
by it or owing to it arising from or in connection with correction of errors
between it and other Canadian chartered banks.
 
“Canadian Lender” means any Lender listed on the signature pages hereof (or any
written amendment, supplement or other modification hereto) as a Canadian Lender
or an Eligible Assignee thereof, each of which is not a non-resident of Canada
for purposes of the Income Tax Act (Canada).
 
“Canadian Lending Office” means, with respect to each Canadian Lender, the
office of such Lender set forth as its “Canadian Lending Office” opposite its
name on Schedule I hereto or in any written amendment, supplement or
modification hereto or in the Assignment and Acceptance pursuant to which it
became a lender or such other office of such Canadian Lender in Canada as such
Lender may from time to time specify to the Borrowers and the Administrative
Agent for such purpose.
 
“Canadian Subfacility” means, at any time, an amount equal to the aggregate
amount of the Canadian Lenders’ BA Commitment at such time.
 
4

--------------------------------------------------------------------------------


 
“Collateral Documents” means each of the collateral documents, instruments and
agreements delivered pursuant to Section 5.01(j), and each other agreement that
creates or purports to create a Lien in favor of the Agent for the benefit of
the Lenders.
 
“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
 
“Commitment Date” has the meaning specified in Section 2.18(b).
 
“Commitment Increase” has the meaning specified in Section 2.18(a).
 
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Canada, lawful currency of The
Swiss Federation, lawful currency of Japan and Euros.
 
“Company Guaranty” means the guaranty of the Company set forth in Article VII.
 
“Company Information” has the meaning specified in Section 9.08.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08, 2.09 or
2.12.
 
“Covenant Debt” means, at any date of determination, Debt of the Company and its
Subsidiaries of the types included in clauses (a), (b), (c), (d), (e), (g), (i)
and (j) of the definition of “Debt” plus Designated Litigation Liabilities other
than those described in clause (ii) of the proviso to this definition; provided,
however, that Covenant Debt (i) shall not include obligations under Hedge
Agreements other than Hedge Agreements related to interest rates, which included
Hedge Agreement obligations shall be valued at the unrealized net loss position,
if any, of the Company and/or its Subsidiaries thereunder on a marked to market
basis of such Hedge Agreements as of such date of determination, (ii) shall not
include obligations in respect of the $50,000,000 settlement entered into with
the U.S. Department of Justice, the $7,000,000 settlement entered into with the
Commissioner of Competition and the Attorney General of Canada, and the
$97,000,000 settlement entered into to resolve three consolidated direct class
action lawsuits, each as described in the Company's report on Form 10-Q filed
with the SEC with respect to the Company's fiscal quarter ended March 31, 2005,
and (iii) shall not include Guaranteed Debt with respect to Debt of the Company
and its Subsidiaries of the types included in clauses (f), (h) and (k) of the
definition of “Debt”.
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person's business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all financings of the type described in Section 5.02(a)(v), (i) all
obligations of such Person under any lease that is treated as an operating lease
for financial accounting purposes and a financing lease for tax purposes (i.e.,
a “synthetic lease”), (j) all Debt of others referred to in clauses (a) through
(i) above or clause (k) below (collectively, “Guaranteed Debt”) guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (1) to pay or
purchase such Guaranteed Debt or to advance or supply funds for the payment or
purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Guaranteed Debt or to assure the
holder of such Guaranteed Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (k) all
Debt referred to in clauses (a) through (j) above (including Guaranteed Debt)
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.
 
5

--------------------------------------------------------------------------------


 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Designated Litigation Liabilities” means all criminal and civil judgments
rendered against, and all civil and criminal settlements entered into, the
Company and any of its Subsidiaries in connection with the antitrust
investigations and related matters described under the heading “ANTITRUST
INVESTIGATION AND RELATED MATTERS” set forth in the Company's Form 10-Q filed
with the SEC in respect of the Company's fiscal quarter ended March 31, 2005 and
all costs and expenses related thereto.
 
“Designated Subsidiary” means any direct or indirect Wholly-Owned Subsidiary of
the Company organized under the laws of a jurisdiction other than the United
States of America or a political subdivision thereof designated for borrowing
privileges under this Agreement pursuant to Section 9.09.
 
“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement substantially in the form of Exhibit D hereto signed by such
Designated Subsidiary and the Company.
 
“Disclosed Litigation” has the meaning specified in Section 3.01(b).
 
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Company and the
Agent.
 
“Draft” means a blank bill of exchange, within the meaning of the Bills of
Exchange Act (Canada), drawn in Canadian Dollars by a Canadian Borrower on any
BA Lender, and which, except as otherwise provided herein, has not been
completed or accepted by such Lender.
 
“Drawing” means the simultaneous (i) acceptance of Drafts and purchase of
Bankers’ Acceptances by the Canadian Lenders, in accordance with
Section 2.19(a), and (ii) making of BA Equivalent Notes by Non-BA Lenders.
 
“Drawing Purchase Price” means, with respect to each Bankers’ Acceptance to be
purchased by any Canadian Lender at any time, the amount (adjusted to the
nearest whole cent or, if there is no nearest whole cent, the next higher whole
cent) obtained by dividing (i) the aggregate Face Amount of such Bankers’
Acceptance, by (ii) the sum of (A) one and (B) the product of (1) the BA Rate in
effect at such time (expressed as a decimal) multiplied by (2) a fraction the
numerator of which is the number of days in the term to maturity of such
Bankers’ Acceptance and the denominator of which is 365 days or 366 days, as the
case may be.
 
6

--------------------------------------------------------------------------------


 
“Dutch Central Bank's Policy Guidelines” means the guidelines issued in relation
to the Exemption Regulation (as defined below) interpreting the concepts laid
down in the Exemption Regulation (Beleidsregel 2005 kernbegrippen
markttoetreding en handhaving Wtk 1992).
 
“EBITDA” means, for any period, net income (or net loss) (1) plus, to the extent
included the calculation of net income of such Person for such period in
accordance with GAAP, the sum of (a) Interest Expense, (b) income tax expense,
(c) depreciation expense, (d) amortization expense, (e) charges related to
restructuring, asset impairment or other extraordinary items, (f) charges for
legal and other expenses in connection with Designated Litigation Liabilities in
an aggregate amount not to exceed $40,000,000, (g) the amount of all Designated
Litigation Liabilities incurred for such period in excess of $1,000,000 in the
aggregate to the extent that the same were deducted in arriving at net income
(or net loss) for such period, (h)charges (x) related to merger expenses related
to the Acquisition (other than as provided in clause (y) below) or acquisitions
and consolidations which occur after the Effective Date in an aggregate amount
not to exceed $75,000,000 and (y) taken by Great Lakes relating to the change of
control which has occurred because of the Acquisition and other merger related
costs, (i) any losses from sales of assets other than in the ordinary course of
business, (j) the amount of all fees, expenses and premiums incurred in
connection with the execution and delivery of this Agreement and (k) charges for
the payment of premiums in connection with the early repayment or retirement of
Debt in an amount not to exceed $100,000,000, (2) minus (a) cash payments for
previously reserved restructuring charges and (b) to the extent included in the
calculation of net income of such Person for such period in accordance with
GAAP, any gains from sales of assets other than in the ordinary course of
business. For the purposes of calculating EBITDA for any period, if during such
period the Company or any Subsidiary shall have made an acquisition, EBITDA for
such period shall be calculated after giving pro forma effect thereto as if such
acquisition occurred on the first day of such period. Pursuant to the forgoing,
the Consolidated EBITDA of the Company and its Subsidiaries for the fiscal
quarter ended September 30, 2004 is $97,100,000, for the fiscal quarter ended
December 31, 2004 is $74,700,000 and for the fiscal quarter ended March 31, 2005
is $139,400,000.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.07, the Company, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Company
nor an Affiliate of the Company shall qualify as an Eligible Assignee; provided,
further that, with respect to any BA Commitments, Bankers’ Acceptances or BA
Equivalent Notes, any Person that is not resident in Canada for purposes of the
Income Tax Act (Canada) shall not qualify as an Eligible Assignee under this
definition.
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
7

--------------------------------------------------------------------------------


 
“Equivalent” (i) in Dollars of any Committed Currency on any date, means the
quoted spot rate at which the Sub-Agent's principal office in London offers to
exchange Dollars for such Committed Currency in London at or prior to 11:00 A.M.
(London time) on such date and (ii) in any Committed Currency of Dollars on any
date, means the quoted spot rate at which the Sub-Agent's principal office in
London offers to exchange such Committed Currency for Dollars in London at or
prior to 11:00 A.M. (London time) on such date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company's controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.
 
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition
of a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
 
“EURIBO Rate” means, for any Interest Period, the rate appearing on the Reuters
EURIBO 1 Page (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to deposits in Euro by reference to the Banking
Federation of the European Union Settlement Rates for deposits in Euro) at
approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the respective rates
per annum at which deposits in Euros are offered by the principal office of each
of the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank's
Eurocurrency Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period
(subject, however, to the provisions of Section 2.08).
 
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
 
8

--------------------------------------------------------------------------------


 
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a)(i) in the case of any Advance
denominated in Dollars or any Committed Currency other than Euro, the rate per
annum (rounded upward to the nearest whole multiple of 1/16 of 1% per annum)
appearing on Reuters LIBOR1 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or the applicable
Committed Currency is offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to such Reference Bank's Eurocurrency
Rate Advance comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period or, (ii) in the
case of any Advance denominated in Euros, the EURIBO Rate by (b) a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage for such Interest
Period. If the Moneyline Telerate Markets Page 3750 (or any successor page) is
unavailable, the Eurocurrency Rate for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.08.
 
“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.07(a)(ii).
 
“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Exemption Regulation” means the exemption regulation pursuant to the Dutch Act
on the Supervision of Credit Institutions 1992 (Vrijstellingsregeling Wtk).
 
“Face Amount” means, with respect to any Bankers’ Acceptance or BA Equivalent
Note, the amount payable to the holder of such Bankers’ Acceptance or BA
Equivalent Note on its then existing Maturity Date.
 
9

--------------------------------------------------------------------------------


 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Great Lakes” means Great Lakes Chemical Corporation, a Delaware corporation.
 
“Guaranteed Hedge Agreement” means any Hedge Agreement permitted under this
Agreement entered into by and between any Borrower and any Hedge Bank.
 
“Guaranteed Obligations” has the meaning specified in Section 7.01.
 
“Guaranties” means the Company Guaranty and the Subsidiary Guaranty.
 
“Guarantors” means the Company and the Subsidiary Guarantors.
 
“Guaranty Supplement” has the meaning specified in Section 7.06.
 
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodity future or option contracts and other similar
agreements.
 
“Hedge Bank” means any Lender or Issuing Bank or an Affiliate of a Lender or
Issuing Bank in its capacity as a party to a Guaranteed Hedge Agreement.
 
“Increase Date” has the meaning specified in Section 2.18(a).
 
“Increasing Lender” has the meaning specified in Section 2.18(b).
 
“Information Memorandum” means the information memorandum dated May 6, 2005 used
by the Agent in connection with the syndication of the Commitments.
 
“Interest Expense” means the sum of interest on, and amortization of debt
discount, in respect of Debt of the Company and its Subsidiaries. For the
purposes of calculating Interest Expense for any period, if during such period
the Company or any Subsidiary shall have made an acquisition, Interest Expense
for such period shall be calculated after giving pro forma effect thereto as if
such acquisition occurred on the first day of such period
 
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months, and subject to clause
(c) of this definition, nine or twelve months, as the applicable Borrower may,
upon notice received by the Agent not later than 11:00 A.M. (New York City time)
on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
 
(a) the Borrowers may not select any Interest Period that ends after the
Termination Date;
 
10

--------------------------------------------------------------------------------


 
(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;
 
(c) in the case of any such Borrowing, the Borrowers shall not be entitled to
select an Interest Period having duration of nine or twelve months unless, by
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
Borrower requesting such Borrowing in the applicable Notice of Borrowing as the
desired alternative to an Interest Period of nine or twelve months;
 
(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
 
(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any capital stock, warrants, rights, options,
obligations or other securities or all or substantially all of the assets of
such Person, any capital contribution to such Person or any other investment in
such Person, including, without limitation, any arrangement pursuant to which
the investor incurs Debt of the types referred to in clauses (h) and (j) of the
definition of “Debt” in respect of such Person; provided, that any purchase or
other acquisition of any capital stock of the Company (or Great Lakes) for
accounting under the treasury method in connection with the exercise of options
or the issuance of restricted stock under any employee stock option plan (or
similar plan or program) approved by its board of directors shall not constitute
an Investment.
 
“Investment Grade Rating” means the Public Debt Ratings are at least BBB- by S&P
and Baa3 by Moody's and such rating shall not be accompanied by either (x) in
the case of S&P, a negative outlook, creditwatch negative or the equivalent
thereof or (y) in the case of Moody's, a negative outlook, a review for possible
downgrade or the equivalent thereof.
 
“Investment Grade Rating Date” means the first date after the date hereof on
which the Company has an Investment Grade Rating.
 
11

--------------------------------------------------------------------------------


 
“issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.
 
“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), for so long as such Initial Issuing Bank or Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment.
 
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, in which the Agent shall have a valid
security interest and over which the Agent shall have sole dominion and control,
upon terms as may be satisfactory to the Agent.
 
“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
 
“Lenders” means each Initial Lender, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 and each Person that
shall become a party hereto pursuant to Section 9.07.
 
“Letter of Credit” has the meaning specified in Section 2.01(b).
 
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
 
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrowers and their specified Subsidiaries in (a) the Dollar amount set
forth opposite the Issuing Bank's name on Schedule I hereto under the caption
“Letter of Credit Commitment” or (b) if such Issuing Bank has entered into one
or more Assignment and Acceptances, the Dollar amount set forth for such Issuing
Bank in the Register maintained by the Agent pursuant to Section 9.07(d) as such
Issuing Bank's “Letter of Credit Commitment”, in each case as such amount may be
reduced prior to such time pursuant to Section 2.05.
 
“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks' Letter of Credit Commitments at
such time, (b) $300,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.


“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranties,
(d) during the Security Period, the Collateral Documents, and (e) solely for
purposes of the Guaranties and, during the Security Period, the definition of
"Secured Obligations" (as such term is defined in the Amended and Restated
Pledge Agreement dated as of July 31, 2007 made by the Borrower and the Pledgors
referred to therein, as such agreement may be further amended, amended and
restated, modified or otherwise supplemented), the Guaranteed Hedge Agreements,
in each case as amended.
 
“Loan Parties” means the Company, the other Borrowers and the other Guarantors.
 
“Marketable Securities” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens and having a
maturity of not greater than 360 days from the date of acquisition thereof:
(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,
(b) insured certificates of deposit of or time deposits with any commercial bank
that is a Lender or a member of the Federal Reserve System, issues (or the
parent of which issues) commercial paper rated as described in clause (c), is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1 billion or (c) commercial paper
issued by any corporation organized under the laws of any State of the United
States and rated at least “Prime-1” (or the then equivalent grade) by Moody's or
“A-1” (or the then equivalent grade) by S&P.
 
12

--------------------------------------------------------------------------------


 
“Material Adverse Change” means any material adverse change in (a) the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or
any Lender under this Agreement or any other Loan Document or (c) the ability of
any Borrower to perform its obligations under this Agreement or any other Loan
Document.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or
any Lender under this Agreement or any Note or (c) the ability of any Borrower
to perform its obligations under this Agreement or any Note.
 
“Maturity Date” means, for each Bankers’ Acceptance or BA Equivalent Note
comprising part of the same Drawing, the date on which the Face Amount for such
Bankers’ Acceptance or BA Equivalent Note, as the case may be, becomes due and
payable in accordance with the provisions set forth below, which shall be a
Canadian Business Day occurring no later than 180 days (or, subject to
availability, such greater period not to exceed 364 days) after the date on
which such Bankers’ Acceptance or BA Equivalent Note is created and purchased as
part of any Drawing, as a Borrower may select upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on a
Canadian Business Day at least two Canadian Business Days prior to the date on
which such Bankers’ Acceptance or BA Equivalent Note is to be purchased (whether
as a new Drawing or by renewal); provided, however, that:
 
(a) such Borrower may not select any Maturity Date for any Bankers’ Acceptance
or BA Equivalent Loan that occurs after the then scheduled Termination Date;
 
(b) the Maturity Date for all Bankers’ Acceptances and BA Equivalent Loans
comprising part of the same Drawing shall occur on the same date; and
 
(c) whenever the Maturity Date for any Bankers’ Acceptance or BA Equivalent Loan
would otherwise occur on a day other than a Canadian Business Day, such Maturity
Date shall be extended to occur on the next succeeding Canadian Business Day.
 
“Moody's” means Moody's Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
 
“Non-BA Lender” means a Canadian Lender which is not permitted by applicable law
or by customary market practices to stamp, for purposes of subsequent sale, or
accept, a Bankers’ Acceptance.
 
“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.
 
13

--------------------------------------------------------------------------------


 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Issuance” has the meaning specified in Section 2.03(a).
 
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
 
“Payment Office” means, for any Committed Currency, such office of Citibank (or
such other financial institution as designated by the Agent) as shall be from
time to time selected by the Agent and notified by the Agent to the Company and
the Lenders.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(or if commenced, shall have been stayed): (a) Liens for taxes, assessments and
governmental charges or levies to the extent not required to be paid under
Section 5.01(b) hereof; (b) Liens imposed by law, such as materialmen's,
mechanics', carriers', workmen's and repairmen's Liens and other similar Liens
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than 30 days; (c) pledges or deposits to secure
obligations under workers' compensation laws or similar legislation or to secure
public or statutory obligations; (d) easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes, (e) deposits or other liens to secure the
performance of bids, trade contracts (other than for Debt), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (f) any banker's Lien
or right of offset on moneys of the Company or any of its Subsidiaries in favor
of any lender or holder of its commercial paper deposited with such lender or
holder in the ordinary course of business; (g) interest of lessees in property
owned by the Company or any of its Subsidiaries where such interests are created
in the ordinary course of their respective leasing activities and are not
created directly or indirectly in connection with the borrowing of money or the
securing of Debt by the Company or any of its Subsidiaries; (h) Liens in favor
of customs or revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods; (i) Liens arising
from or related to precautionary UCC or like personal property security
financing statements regarding operating leases (if any) entered into by the
Company and its Subsidiaries in the ordinary course of business; (j) licenses,
sublicenses, leases and subleases, to the extent that such would be an
encumbrance, in each case entered into in the ordinary course of business and
not materially interfering with the business of the Company or any of its
Subsidiaries and (k) liens arising from judgments not otherwise constituting an
Event of Default.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Post-Petition Interest” has the meaning specified in Section 7.05.
 
14

--------------------------------------------------------------------------------


 
“Professional Market Party” means a professional market party (professionele
marktpartij) within the meaning of the Exemption Regulation and the Dutch
Central Bank’s Policy Guidelines, which as of the date of this Agreement
include, without limitation, (i) certain credit institutions, insurance
companies, pension funds, securities intermediaries, asset managers and
investment institutions that are registered and subject to government
supervision in The Netherlands, any other European Economic Area member state,
Monaco, Puerto Rico, Saudi Arabia, Turkey, South Korea, the United States,
Japan, Australia, Canada, Mexico, New Zealand or Switzerland and subsidiaries
thereof which are subject to government supervision, (ii) central governments,
international treaty organizations and supranational public institutions, (iii)
companies which have assets with a book value of EUR500,000,000 or more,
according to their annual accounts as per the end of their financial year
preceding the year in which they grant or obtain the relevant loan or a portion
thereof, (iv) companies or natural persons with net assets of EUR10,000,000 or
more as per the end of the preceding calendar year and which have been active on
the financial markets with an average of at least two transactions per month
during the preceding two consecutive years, (v) persons under supervision of the
regulatory authority as referred to in section 1 subsection f of the Decree on
the Supervision of the Securities Trade 1995 (Besluit toezicht effectenverkeer
1995), or under supervision of the regulatory authority of another state to be
active on the financial markets, (vi) legal entities or partnerships which,
pursuant to their latest (consolidated) financial statements meet two of the
following three criteria: (a) an average number of employees during the
financial year of 250 or more, (b) according to their balance sheet having an
asset-value of at least EUR43,000,000, and (c) yearly turnover of at least
EUR50,000,000, (vii) a legal entity or partnership having the sole corporate
purpose of investing in securities and (viii) collective investment institutions
that are exempt from the Act on the Supervision of Collective Investment Schemes
pursuant to section 1 or 2 of the Regulation of the Minister of Finance of 9
October 1990 implementing section 14 of that Act.
 
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody's, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody's shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody's shall have in
effect a Public Debt Rating, the Applicable Margin, the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody's shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody's shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody's
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody's, as the case may be, shall refer
to the then equivalent rating by S&P or Moody's, as the case may be.
 
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender's Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender's Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
 
“Reference Banks” means Citibank and Bank of America, N.A.
 
“Register” has the meaning specified in Section 9.07(d).
 
“Required Lenders” means at any time Lenders having at least a majority in
interest of the Revolving Credit Commitments or if the Commitments shall have
been terminated, Lenders owed at least a majority in interest of the sum of the
then aggregate unpaid principal amount (based on the Equivalent in Dollars at
such time) of the Advances.
 
15

--------------------------------------------------------------------------------




“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender's name on Schedule I hereto as such Lender's
"Revolving Credit Commitment", (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount of the “Revolving Credit
Commitment” of such Lender set forth in such Assumption Agreement or (c) if such
Lender has entered into an Assignment and Acceptance, the Dollar amount of the
“Revolving Credit Commitment” of such Lender set forth in the Register
maintained by the Agent pursuant to Section 9.07(d), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.
 
“S&P” means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.
 
“Schedule I Lenders” shall mean, at any time, the Lenders that are listed in
Schedule I to the Bank Act (Canada) at such time.
 
“Schedule I Reference Lenders” means, where there are three or fewer Schedule I
Lenders, all such Lenders, and where there are more than three such Lenders,
three of such Lenders chosen by the Sub-Agent and identified by written notice
to the Borrowers.
 
“Schedule II/III Lenders” shall mean, at any time, the Lenders that are listed
in Schedule II or Schedule III to the Bank Act (Canada) at such time.
 
“Security Period” means any period from the date that the Public Debt Ratings
are BB or lower by S&P or Ba2 or lower by Moody's until the earlier of (a) the
date, if any, that the Public Debt Ratings are at least BB+ by S&P and Ba1 by
Moody's and (b) the later of (i) the repayment in full of all Advances and the
termination or expiration of all Letters of Credit (or the provision of cash
collateral or other credit support therefor satisfactory to the applicable
Issuing Banks thereof) and (ii) the Termination Date.
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“Stamping Fee” means, with respect to each Bankers’ Acceptance and BA Equivalent
Note, an amount equal to (a) the Applicable Margin, as in effect on the date of
the Drawing or renewal, as the case may be, of such Bankers’ Acceptance or BA
Equivalent Note multiplied by (b) the Face Amount of such Bankers’ Acceptance or
BA Equivalent Note, calculated on the basis of the term to maturity of such
Bankers’ Acceptance or BA Equivalent Note and a year of 365 days or 366 days, as
the case may be.
 
16

--------------------------------------------------------------------------------


 
“Sub-Agent” means (i) Citibank International plc or (ii) with respect to the
Canadian Subfacility, Citibank, N.A., Canadian Branch.
 
“Subordinated Obligations” has the meaning specified in Section 7.05.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person's other Subsidiaries.
 
“Subsidiary Guarantors” means the Subsidiaries of the Company listed on
Schedule II hereto and each other Subsidiary of the Company that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(j).
 
“Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set forth
in Article VII, together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j), in each case as amended, amended and
restated, modified or otherwise supplemented.
 
“Termination Date” means the earlier of July 1, 2010 and the date of termination
in whole of the Commitments pursuant to Section 2.05 or 6.01.
 
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurocurrency Rate.
 
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.
 
“Unused BA Commitment” means, with respect to any Canadian Lender at any time,
(a) such Lender’s BA Commitment at such time minus (b) the aggregate Face Amount
of all Bankers’ Acceptances and BA Equivalent Notes accepted, purchased,
maintained or otherwise made by such Canadian Lender.
 
“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender's Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender) and outstanding at such time, plus (ii) the aggregate Face Amount
of all outstanding Bankers’ Acceptances and BA Equivalent Notes accepted,
purchased, maintained or otherwise made by such Lender or a Canadian Lender that
is an Affiliate of such Lender, plus (iii) such Lender's Ratable Share of (A)
the aggregate Available Amount of all the Letters of Credit outstanding at such
time and (B) the aggregate principal amount of all Advances made by each Issuing
Bank pursuant to Section 2.03(c) that have not been ratably funded by such
Lender and outstanding at such time.
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person all
of the capital interests of which, other than directors' qualifying shares, are
owned directly or indirectly by such Person.
 
17

--------------------------------------------------------------------------------


 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.
 
SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(g) (“GAAP”).
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES, LETTERS OF CREDIT
AND BANKERS’ ACCEPTANCES
 
SECTION 2.01. The Advances and Letters of Credit. (a) The Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances to any Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an amount (based in
respect of any Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing) not to exceed such Lender's Unused Commitment.
Each Borrowing shall be in an amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type and in the same currency made on the same day by the Lenders ratably
according to their respective Unused Commitments. Within the limits of each
Lender's Revolving Credit Commitment, any Borrower may borrow under this Section
2.01(a), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a). No Canadian Borrower may request any Advances under this
Section 2.01(a).
 
(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, in reliance upon the agreements of the other Lenders set
forth in this Agreement, to issue standby and trade letters of credit (each, a
“Letter of Credit”) denominated in Dollars or any Committed Currency for the
account of any Borrower (or on behalf of Subsidiaries specified by any Borrower)
from time to time on any Business Day during the period from the Effective Date
until 30 days before the Termination Date in an aggregate Available Amount
(based in respect of any Letters of Credit to be denominated in a Committed
Currency by reference to the Equivalent thereof in Dollars determined on the
date of delivery of the applicable Notice of Issuance) (i) for all Letters of
Credit not to exceed at any time the Letter of Credit Facility at such time,
(ii) for all Letters of Credit issued by such Issuing Bank not to exceed at any
time such Issuing Bank's Letter of Credit Commitment at such time and (iii) for
each such Letter of Credit not to exceed an amount equal to the Unused
Commitments of the Lenders at such time. No Letter of Credit shall have an
expiration date (including all rights of the applicable Borrower or the
beneficiary to require renewal) later than the earlier of one year after the
issuance thereof (or one year after its renewal or extension) and ten Business
Days before the Termination Date. Within the limits referred to above, the
Borrowers may from time to time request the issuance of Letters of Credit under
this Section 2.01(b). Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and each Lender that
is an issuer of such a Letter of Credit shall, for purposes of Section 2.03, be
deemed to be an Issuing Bank for each such letter of credit, provided that any
renewal or replacement of any such letter of credit shall be issued by an
Issuing Bank pursuant to the terms of this Agreement.
 
(c) The Bankers’ Acceptances. Each Canadian Lender severally agrees on the terms
and conditions hereinafter set forth, in the case of each BA Lender, to accept
Drafts (each such Draft so accepted, a “Bankers’ Acceptance”) for the account of
any Canadian Borrower, and to purchase such Bankers’ Acceptances and in the case
of non-BA Lenders to make BA Equivalents Advances, from time to time on any
Canadian Business Day during the period from the Effective Date until the
Termination Date; provided, that the Face Amount of such Bankers’ Acceptance and
of any BA Equivalent Note shall not exceed the lesser of (x) the Unused BA
Commitment of such Canadian Lender and (y) the Unused Commitment of such
Canadian Lender or the Lender that is an Affiliate of such Canadian Lender;
provided, further, that after giving effect to any Drawing under this Section
2.01(c), the sum of the Equivalent in Dollars on such date of the aggregate Face
Amount of all outstanding Bankers’ Acceptances and BA Equivalent Notes shall not
exceed US$50,000,000. Each Drawing shall consist of the creation and purchase of
Bankers’ Acceptances and the making of BA Equivalent Notes at or about the same
time by the Canadian Lenders ratably in accordance with their respective BA
Commitments. Within the limits of each Canadian Lender’s BA Commitment and
within the limits referred to above in this Section 2.01(c), the Canadian
Borrowers may borrow under this Section 2.01(c), repay pursuant to
Section 2.19(j) and reborrow under this Section 2.01(c).
 
18

--------------------------------------------------------------------------------


 
SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the second Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, or (z) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by any
Borrower to the Agent (and, in the case of a Borrowing consisting of
Eurocurrency Rate Advances, simultaneously to the Sub-Agent), which shall give
to each Lender prompt notice thereof by telecopier. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed promptly in
writing or telecopier in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Advance. Each Lender shall,
before 11:00 A.M. (New York City time) on the date of such Borrowing, in the
case of a Borrowing consisting of Advances denominated in Dollars, and before
11:00 A.M. (London time) on the date of such Borrowing, in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, make available for the account of its Applicable Lending Office to the
Agent at the applicable Agent's Account, in same day funds, such Lender's
ratable portion of such Borrowing. After the Agent's receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower requesting the Borrowing at
the Agent's address referred to in Section 9.02 or at the applicable Payment
Office, as the case may be.
 
(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrowers may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than ten separate Borrowings.
 
(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
requesting the Borrowing. In the case of any Borrowing that the related Notice
of Borrowing specifies is to be comprised of Eurocurrency Rate Advances, such
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.
 
(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender's ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02, and the Agent
may, in reliance upon such assumption, make available to the Borrower requesting
the Borrowing on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to the Advances comprising such
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender (A) the Federal Funds Rate in the
case of Advances denominated in Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender's Advance as part of such
Borrowing for purposes of this Agreement.
 
19

--------------------------------------------------------------------------------


 
(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
 
(f) If the respective Unused Commitments of the Lenders on the first day of an
Interest Period for any Borrowing are different from the respective Unused
Commitments of the Lenders on the last day of such Interest Period, the Agent
shall so notify the Lenders and the respective Advances shall be reallocated
among the Lenders so that, after giving effect to such reallocation, the
Advances comprising such Borrowing and continuing into the subsequent Interest
Period are funded by the Lenders ratably according to their respective Unused
Commitments on such last day. Each Lender agrees that the conditions precedent
set forth in Section 3.03 shall not apply to any additional amounts required to
be funded by such Lender pursuant to this Section 2.02(f).
 
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent prompt
notice thereof. Each such notice by a Borrower of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telecopier, telephone or email, as
specified by such Issuing Bank to be its preferred method of notification,
specifying therein the requested (A) date of such issuance (which shall be a
Business Day), (B) Available Amount of such Letter of Credit, (C) expiration
date of such Letter of Credit (which shall not be later than 10 Business Days
before the Termination Date), (D) name and address of the beneficiary of such
Letter of Credit and (E) form of such Letter of Credit. Such Letter of Credit
shall be issued pursuant to such application and agreement for letter of credit
as such Issuing Bank and the applicable Borrower shall agree for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Section 3.03, make such Letter of Credit
available to the applicable Borrower at its office referred to in Section 9.02
or as otherwise agreed with such Borrower in connection with such issuance. In
the event and to the extent that the provisions of any Letter of Credit
Agreement shall conflict with this Agreement, the provisions of this Agreement
shall govern.
 
(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing or decreasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender's Ratable Share of the Available Amount of such Letter of Credit. Each
Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender's
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to such Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to such
Borrower hereunder, regardless of the satisfaction of the conditions set forth
in Section 3.03. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender's
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender's Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 9.07 or otherwise pursuant to this Agreement.
 
20

--------------------------------------------------------------------------------


 
(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit which is not reimbursed by the applicable Borrower on
the date made shall constitute for all purposes of this Agreement the making by
any such Issuing Bank of an Advance, which in the case of a Letter of Credit
denominated in Dollars shall be a Base Rate Advance, in the amount of such
draft, and in the case of a Letter of Credit denominated in any Committed
Currency, shall be exchanged into an Equivalent amount of Dollars and shall be a
Base Rate Advance in the amount of the Dollar Equivalent of such draft, without
regard to whether the making of such an Advance would exceed such Issuing Bank's
Unused Commitment. Each Issuing Bank shall give prompt notice of each drawing
under any Letter of Credit issued by it to the applicable Borrower and the
Agent. Upon written demand by such Issuing Bank, with a copy of such demand to
the Agent and the applicable Borrower, each Lender shall pay to the Agent such
Lender's Ratable Share of such outstanding Advance pursuant to Section 2.03(b).
Each Lender acknowledges and agrees that its obligation to make Advances
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Advance on (i) the
Business Day on which demand therefor is made by such Issuing Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. If and to the extent
that any Lender shall not have so made the amount of such Advance available to
the Agent, such Lender agrees to pay to the Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
any such Issuing Bank until the date such amount is paid to the Agent, at the
Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable. If such Lender shall pay to the Agent such amount for the account of
any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.
 
(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the Agent,
unless otherwise requested by the Agent, a written report, on or prior to each
Business Day on which such Issuing Bank expects to cause an issuance of any
Letter of Credit, including in such report the date of such issuance, the nature
of such issuance, and the aggregate face amount of the Letters of Credit
included in such issuance and outstanding after giving effect to such issuance
(and whether the amount thereof changed), (B) to the Agent (with a copy to the
Company), on the first Business Day of each calendar quarter a written report
summarizing issuance and expiration dates of Letters of Credit issued by such
Issuing Bank during the preceding quarter and drawings during such quarter under
all Letters of Credit and (C) to the Agent (with a copy to the Company) on the
first Business Day of each calendar quarter a written report setting forth the
average daily aggregate Available Amount during the preceding calendar quarter
of all Letters of Credit issued by such Issuing Bank. The Agent shall provide
copies of such reports promptly to each Lender.
 
(e) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.
 
(f) “Lender” in Relation to Letters of Credit. Notwithstanding the foregoing,
for purposes of this Section 2.03 and for all purposes related to the issuance
of or participation in Letters of Credit, including any fees Payable to or
Advances required to be made by a Lender in connection with any Letter of
Credit, the term “Lender” shall be limited to those Lenders that have a
Revolving Credit Commitment.
 
SECTION 2.04. Fees. (a) Facility Fee. The Company agrees to pay to the Agent for
the account of each Lender a facility fee on the aggregate amount of such
Lender's Revolving Credit Commitment from the date hereof in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the Termination Date at a rate per annum equal
to the Applicable Percentage in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing September 30, 2005, and on the Termination Date.
 
21

--------------------------------------------------------------------------------


 
(b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent for the
account of each Lender a commission on such Lender's Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit issued for the
account of such Borrower and outstanding from time to time at a rate per annum
equal to the Applicable Margin for Eurocurrency Rate Advances in effect from
time to time during such calendar quarter, payable in arrears quarterly on the
last day of each March, June, September and December, commencing with the
quarter ended September 30, 2005, and on the Termination Date; provided that the
Applicable Margin shall be 2% above the Applicable Margin in effect upon the
occurrence and during the continuation of an Event of Default if such Borrower
is required to pay default interest pursuant to Section 2.07(b).
 
(ii) Each Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the issuance or administration of each
Letter of Credit as such Borrower and such Issuing Bank shall agree.
 
(c) Agent's Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.
 
SECTION 2.05. Termination or Reduction of the Commitments. The Company shall
have the right, upon at least three Business Days' notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Commitments,
the Unused BA Commitments or the Unissued Letter of Credit Commitments of the
Lenders, provided that each partial reduction shall be in a minimum aggregate
amount of $5,000,000 (or CN$5,000,000 in the case of Unused BA Commitments) or
an integral multiple of $1,000,000 (or CN$1,000,000 in the case of Unused BA
Commitments) in excess thereof. The BA Commitments shall be permanently reduced
from time to time on the date of each reduction in the Unused Commitments by the
amount, if any, by which the aggregate amount of the BA Commitments exceeds the
Unused Commitments after giving effect to such reduction of the Unused
Commitments.
 
SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a) Advances.
Each Borrower shall repay to the Agent for the ratable account of the Lenders on
the Termination Date the aggregate principal amount of the Advances made to it
and then outstanding.
 
(b) Letter of Credit Drawings. The obligations of each Borrower under any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit issued for the account of such Borrower shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by such Borrower is
without prejudice to, and does not constitute a waiver of, any rights such
Borrower might have or might acquire as a result of the payment by any Lender of
any draft or the reimbursement by such Borrower thereof):
 
(i) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of such Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;
 
(iii) the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
 
22

--------------------------------------------------------------------------------


 
(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;
 
(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from the Guaranties or any
other guarantee, for all or any of the obligations of such Borrower in respect
of the L/C Related Documents; or
 
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, such
Borrower or a guarantor.
 
SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
 
(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
 
(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.
 
(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrowers to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable under this Agreement or any other Loan
Document that is not paid when due, from the date such amount shall be due until
such amount shall be paid in full, payable in arrears on the date such amount
shall be paid in full and on demand, at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on Base Rate Advances
pursuant to clause (a)(i) above; provided, however, that following acceleration
of the Advances pursuant to Section 6.01, Default Interest shall accrue and be
payable hereunder whether or not previously required by the Agent.
 
SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).
 
23

--------------------------------------------------------------------------------


 
(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Company and the Lenders,
whereupon (A) the Borrower of such Eurocurrency Rate Advances will, on the last
day of the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either (x) prepay such Advances or (y)
Convert such Advances into Base Rate Advances and (2) if such Eurocurrency Rate
Advances are denominated in any Committed Currency, either (x) prepay such
Advances or (y) exchange such Advances into an Equivalent amount of Dollars and
Convert such Advances into Base Rate Advances and (B) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
 
(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically be
continued as Eurocurrency Rate Advances having an Interest Period of one month.
 
(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Borrowing Minimum, such Advances shall
automatically (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in a Committed Currency, be exchanged for an Equivalent amount of
Dollars and Convert into Base Rate Advances.
 
(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.
 
(f) If Moneyline Telerate Markets Page 3750 is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate for any Eurocurrency Rate Advances after the Agent has
requested such information,
 
(i) the Agent shall forthwith notify the applicable Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,
 
(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, (A) if such Eurocurrency Rate Advance is denominated
in Dollars, Convert into a Base Rate Advance and (B) if such Eurocurrency Rate
Advance is denominated in any Committed Currency, be prepaid by the applicable
Borrower or be automatically exchanged for an Equivalent amount of Dollars and
be Converted into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and
 
(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist and the Agent shall promptly notify the Company
and the Lenders following its knowledge thereof.
 
SECTION 2.09. Optional Conversion of Advances. The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars of one Type comprising the same Borrowing into
Advances denominated in Dollars of the other Type; provided, however, that any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(c) and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower giving such notice.
 
24

--------------------------------------------------------------------------------


 
SECTION 2.10. Prepayments of Advances. (a) Optional. Each Borrower may, upon
notice at least two Business Days' prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than the Borrowing Minimum or a Borrowing Multiple in excess
thereof and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).
 
(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus the aggregate Available Amount of all
Letters of Credit denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies plus the sum of the Face Amount of all
Bankers’ Acceptances and BA Equivalent Notes denominated in Canadian Dollars
plus the aggregate Available Amount of all Letters of Credit denominated in
Committed Currencies then outstanding exceeds 103% of the aggregate Commitments
of the Lenders on such date, the Borrowers shall, as soon as practicable and in
any event within two Business Days after receipt of such notice, (x) prepay the
outstanding principal amount of any Advances owing by the Borrowers in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Commitments of the Lenders on such date, and (y) to the extent
necessary after the Borrowers have made all prepayments required pursuant to
clause (x), cash collateralize the outstanding Bankers’ Acceptances and BA
Equivalent Notes in accordance with Section 2.19(n) in any aggregate amount
sufficient to reduce such sum to an amount not to exceed 100% of the aggregate
Commitments of the Lenders on such date.
 
(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to Section
9.04(c). The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b) to the Company and the Lenders.
 
SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances or of
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit or of purchasing, accepting or maintaining Bankers’ Acceptances or BA
Equivalent Notes (excluding for purposes of this Section 2.11 any such increased
costs resulting from (i) taxes (as to which Section 2.14 shall govern) and (ii)
changes in the basis or rate of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Company shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Company
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.
 
25

--------------------------------------------------------------------------------


 
(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender's commitment to lend, to accept,
purchase, maintain and/or discount Bankers’ Acceptances or BA Equivalent Notes
or to issue or participate in Letters of Credit hereunder and other commitments
of such type or the issuance or maintenance of or participation in the Letters
of Credit (or similar contingent obligations), then, upon demand by such Lender
(with a copy of such demand to the Agent), the Company shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender's commitment to lend, to accept, purchase, maintain loans, and/or
discount Bankers’ Acceptances or BA Equivalent Notes or to issue or participate
in Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit. A certificate as to such amounts
submitted to the Company and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
 
SECTION 2.12. Illegality. (a) Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically at the end of the applicable Interest Period therefor or if
required by law, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist (and the Agent shall promptly notify the Company
and the Lenders following its knowledge thereof).
 
(b) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in the interpretation of any law or regulation shall make it
unlawful, or any central bank or other governmental authority shall assert that
it is unlawful, for any Canadian Lender or its Canadian Lending Office to
perform its obligations hereunder to complete and accept Drafts, to purchase
Bankers’ Acceptances or BA Equivalent Notes or to continue to fund or maintain
Bankers’ Acceptances or BA Equivalent Notes hereunder, then, on notice thereof
and demand therefor by such Canadian Lender to the Borrowers through the Agent
(i) an amount equal to the aggregate Face Amount of all Bankers’ Acceptances and
BA Equivalent Notes outstanding at such time shall, upon such demand (which
shall only be made if deemed necessary by the applicable Canadian Lender to
comply with applicable law), be deposited by the Borrowers with the Agent in
accordance with Section 2.19(n) until the Maturity Date of each such Bankers’
Acceptance and BA Equivalent Note, (ii) upon the Maturity Date of any Bankers’
Acceptance or BA Equivalent Note in respect of which any such deposit has been
made, the Agent shall be, and hereby is, authorized (without notice to or any
further action by the Borrowers) to apply, or to direct the Agent to apply, such
amount (or the applicable portion thereof) to the reimbursement of such Bankers’
Acceptance and (iii) the obligation of the Canadian Lenders to complete and
accept Drafts and purchase Bankers’ Acceptances and BA Equivalent Note shall be
suspended until the Agent shall notify the Borrowers that such Canadian Lender
has determined that the circumstances causing such suspension no longer exist.
 
SECTION 2.13. Payments and Computations. (a) Each Loan Party shall make each
payment hereunder and under the other Loan Documents (except with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Committed Currency), irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
Dollars to the Agent at the applicable Agent's Account in same day funds. Each
Loan Party shall make each payment hereunder and under the other Loan Documents
with respect to principal of, interest on, and other amounts relating to,
Advances denominated in a Committed Currency, irrespective of any right of
counterclaim or set-off, not later than 11:00 A.M. (at the Payment Office for
such Committed Currency) on the day when due in such Committed Currency to the
Agent, by deposit of such funds to the applicable Agent's Account in same day
funds. The Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest, fees or commissions ratably
(other than amounts payable pursuant to Section 2.11, 2.14 or 9.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon any Assuming Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.18 and upon the Agent's receipt of such Lender's Assumption Agreement
and recording of the information contained therein in the Register, from and
after the applicable Increase Date, the Agent shall make all payments hereunder
and under the other Loan Documents in respect of the interest assumed thereby to
the Assuming Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the other
Loan Documents in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
 
26

--------------------------------------------------------------------------------


 
(b) All computations of interest based on clause (a) of the definition of the
Base Rate shall be made by the Agent on the basis of a year of 365 or 366 days,
as the case may be, and all computations of interest based on the Eurocurrency
Rate or the Federal Funds Rate and of fees and Letter of Credit Commissions
shall be made by the Agent on the basis of a year of 360 days (or, in each case
of Advances denominated in Committed Currencies where market practice differs,
in accordance with market practice), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
 
(c) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest, fee or commission,
as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurocurrency Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.
 
(d) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.
 
(e) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this Section
2.13, the Agent shall be entitled to convert or exchange such funds into Dollars
or into a Committed Currency or from Dollars to a Committed Currency or from a
Committed Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.13; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.13(f) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Borrowers agree to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.13(e).
 
27

--------------------------------------------------------------------------------


 
(f) Whenever any payment hereunder in respect of Bankers’ Acceptances or BA
Equivalent Notes shall be stated to be due on a day other than a Canadian
Business Day such payment shall be made on the next succeeding Canadian Business
Day.
 
(g) For the purposes of the Interest Act (Canada) and disclosure under such act,
whenever any interest or fees to be paid under this Agreement are to be
calculated on the basis of a year of 365 days or 360 days or any other period of
time that is less than a calendar year, the yearly rate of interest to which the
rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by either 365, 360 or such other
period of time, as the case may be.
 
(h) Notwithstanding any provision of this Agreement, in no event shall the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable under this Agreement exceed the effective annual rate of interest on the
“credit advanced” (as defined in that section) under this Agreement lawfully
permitted by that section and, if any payment, collection or demand pursuant to
this Agreement in respect of “interest” (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Borrowers, the Agent and the Lenders and the amount of such payment or
collection shall be refunded to the applicable Borrower. For the purposes of
this Agreement, the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
relevant term and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Agent will be prima facie
evidence of such rate.
 
SECTION 2.14. Taxes. (a) Any and all payments by each Loan Party to or for the
account of any Lender or the Agent hereunder or under any other Loan Document
shall be made, in accordance with Section 2.13 or the applicable provisions of
such other documents, if any, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, taxes imposed on its overall net income, and
franchise taxes (including net profits or capital taxes) imposed on it in lieu
of net income taxes, by the jurisdiction under the laws of which such Lender or
the Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
of such Lender's Applicable Lending Office or any jurisdiction in which it is
otherwise treated as doing business (other than a jurisdiction in which such
Lender would not have been treated as doing business but for and solely as a
result of its execution and delivery of any Loan Document or its exercise of its
rights or performance of its obligations thereunder or otherwise as a result of
its participation (or the participation of an entity in which it owns a
beneficial interest) in the transactions contemplated by the Loan Documents) or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under any other Loan Document being hereinafter referred to as
“Taxes”). In addition, it is understood and agreed that a Loan Party shall not
be required to indemnify the Agent or any Lenders for, or pay additional amounts
under this Section 2.14 with respect to, any withholding Taxes imposed by the
United States, except to the extent the withholding Taxes would not have been
imposed but for and solely as a result of a change in applicable law occurring
after (i) the date such Person became a party to this Agreement or (ii) with
respect to an assignment, participation, acquisition, designation of a new
Applicable Lending Office or the appointment of a successor Agent, the effective
date thereof except, in each case (x) to the extent and at the rate that such
Person's predecessor was entitled to such amounts as provided for in Section
2.14(e) or (y) if the assignment, acquisition, designation of a new Applicable
Lending Office or the appointment of a successor Agent occurs as a result of the
Borrower's request pursuant to Section 9.07(a). If any Loan Party shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender or the Agent, (1) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14) such Lender or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (2) such Loan Party shall make such deductions and (3) such Loan Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.
 
28

--------------------------------------------------------------------------------


 
(b) In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any other Loan
Documents or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or the other Loan Documents
excluding, in each case, such amounts that result from an assignment, grant of a
participation, transfer or designation of a new Applicable Lending Office or
other office for receiving payments under any Loan Document (hereinafter
referred to as “Other Taxes”).
 
(c) Each Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, Taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor. A certificate from the Applicable Lender or
the Agent setting forth in reasonable detail the basis and calculation of such
amounts shall be deemed to be correct, absent manifest error.
 
(d) Within 30 days after the date of any payment of Taxes, each Loan Party shall
furnish to the Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent.
 
(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assumption Agreement
or the Assignment and Acceptance pursuant to which it becomes a Lender in the
case of each other Lender, upon a change in Applicable Lending Office and from
time to time thereafter as reasonably requested in writing by the Company (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Agent and the Company with two original Internal Revenue Service
Forms W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or any other Loan Document. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Company and shall
not be obligated to include in such form or document such confidential
information.
 
(f) For any period with respect to which a Lender has failed to provide the
Company with the appropriate form, certificate or other document described in
Section 2.14(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification or
additional amounts under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Company shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
 
29

--------------------------------------------------------------------------------


 
(g) If the Agent of any Lender determines in good faith that it has received a
refund in respect of any Taxes paid by a Borrower pursuant to this Section 2.14,
it shall within thirty (30) days from the date of such receipt pay over such
refund to the such Borrower (but only to the extent of Taxes paid pursuant to
this Section 2.14, net of all out-of-pocket expenses of such Lender, and with
out interest (other than interest paid by the relevant taxing authority with
respect to such refund); provided, however, that upon the request of such
Lender, the Borrower agrees to repay such amounts in the event such Lender is
required to repay such refund to the relevant taxing authority. Nothing in this
Section 2.14(g) shall require the Agent or any Lender to disclose the contents
of its tax returns to any Person.
 
SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances, Bankers’ Acceptances or BA Equivalent
Notes owing to it (other than (x) as payment of an Advance made by an Issuing
Bank pursuant to the first sentence of Section 2.03(c) or (y) pursuant to
Section 2.03(b), 2.11, 2.14 or 9.04(c)) in excess of its Ratable Share of
payments on account of the Advances, Bankers’ Acceptances or BA Equivalent Notes
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances, Bankers’ Acceptances or BA
Equivalent Notes owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender's ratable
share (according to the proportion of (i) the amount of such Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.
 
SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance, Bankers’ Acceptances
or BA Equivalent Notes owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder in respect of Advances, Bankers’ Acceptances or BA Equivalent
Notes. Each Borrower agrees that upon notice by any Lender to such Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender. All references to Notes in the Loan Documents
shall mean Notes, if any, to the extent issued hereunder.
 
(b) The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances, Bankers’ Acceptances or BA
Equivalent Notes comprising such Borrowing and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Assumption Agreement and each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from such Borrower hereunder and each Lender's share thereof.
 
(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.
 
30

--------------------------------------------------------------------------------


 
SECTION 2.17. Use of Proceeds. The proceeds of the Advances and the Letters of
Credit shall be available (and each Borrower agrees that it shall use such
proceeds) solely for general corporate purposes of such Borrower and its
Subsidiaries, including acquisition financing relating to the merger of the
Company with Great Lakes.
 
SECTION 2.18. Increase in the Aggregate Commitments. (a) The Company may, at any
time but in any event not more than twice in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Commitment be increased by an amount of $10,000,000 or an integral multiple
thereof (each a “Commitment Increase”) to be effective as of a date that is at
least 90 days prior to the scheduled Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $750,000,000 and (ii) on the date of any request by the Company
for a Commitment Increase and on the related Increase Date the applicable
conditions set forth in Section 3.03 shall be satisfied.
 
(b) The Agent shall promptly notify the Lenders of a request by the Company for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and (iii)
the date by which Lenders wishing to participate in the Commitment Increase must
commit to an increase in the amount of their respective Commitments (the
“Commitment Date”). Each Lender that is willing to participate in such requested
Commitment Increase (each an “Increasing Lender”) shall, in its sole discretion,
give written notice to the Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If the Lenders notify
the Agent that they are willing to increase the amount of their respective
Commitments by an aggregate amount that exceeds the amount of the requested
Commitment Increase, the requested Commitment Increase shall be allocated among
the Lenders willing to participate therein in such amounts as are agreed between
the Company and the Agent.
 
(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the Company
may extend offers to one or more Eligible Assignees to participate in any
portion of the requested Commitment Increase that has not been committed to by
the Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount of $5,000,000 or
more.
 
(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become a
Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:
 
(i) (A) certified copies of resolutions of the Board of Directors of the Company
or the Executive Committee of such Board approving the Commitment Increase and
(B) an opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit D hereto;
 
(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to the Company and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Company; and
 
(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Company and the Agent.
 
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent's Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender's ratable portion of
the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender's ratable portion of the Borrowings then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender's ratable portion
of the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Revolving Credit Commitments (without giving effect
to the relevant Commitment Increase). After the Agent's receipt of such funds
from each such Increasing Lender and each such Assuming Lender, the Agent will
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Advances owing to
each Lender after giving effect to such distribution equals such Lender's
ratable portion of the Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment
Increase).
 
31

--------------------------------------------------------------------------------


 
SECTION 2.19. Drawings of Bankers’ Acceptances and BA Equivalent Notes. (a)
Request for Drawing. Each Drawing shall be made on notice, given not later than
11:00 A.M. (New York City time) on a Canadian Business Day at least two Canadian
Business Days prior to the date of the proposed Drawing, by any Canadian
Borrower to the Agent, which shall give each Canadian Lender prompt notice
thereof by telecopier. Each notice of a Drawing shall be in writing (including
by telecopier), in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Drawing (which shall be a Canadian
Business Day), (ii) aggregate Face Amount of such Drawing and (iii) initial
Maturity Date for each Bankers’ Acceptance and BA Equivalent Notes comprising
part of such Drawing; provided, however, that, if the Agent determines in good
faith (which determination shall be conclusive and binding upon such Canadian
Borrower) that the Drafts to be accepted and purchased as part of any Drawing
cannot, due solely to the requested aggregate Face Amount thereof, be accepted
and/or purchased ratably by the Canadian Lenders in accordance with Section
2.01(c), then the aggregate Face Amount of such Drawing (or the Face Amount of
Bankers’ Acceptances and BA Equivalent Notes to be created and purchased by any
Canadian Lender) shall be reduced to such lesser amount as the Agent determines
will permit such Drafts comprising part of such Drawing to be so accepted and
purchased. The Agent agrees that it will, as promptly as practicable, notify
such Canadian Borrower of the unavailability of Bankers’ Acceptances. Each Draft
in connection with any requested Drawing (A) shall be in a minimum amount of
CN$1,000,000 or an integral multiple of CN$100,000 in excess thereof, and (B)
shall be dated the date of the proposed Drawing. Each Canadian Lender that is a
BA Canadian Lender shall, before 1:00 P.M. (New York City time) on the date of
each Drawing, complete one or more Drafts in accordance with the related Notice
of Borrowing, accept such Drafts and purchase the Bankers’ Acceptances created
thereby for the Drawing Purchase Price and shall, before 1:00 P.M. (New York
City time) on such date, make available for the account of its Applicable
Lending Office to the Agent at its appropriate Agent’s Account, in same day
funds, the Drawing Purchase Price payable by such Canadian Lender for such
Drawing less the Stamping Fee payable to such Canadian Lender with respect
thereto under Section 2.19(b). Each Non-BA Canadian Lender shall, in lieu of
accepting its proportionate amount of Bankers Acceptances forming part of a
Drawing, make available such Canadian Borrower a loan (a “BA Equivalent Note”)
in Canadian Dollars in an amount equal to the Drawing Purchase Price of the
Bankers’ Acceptances that such Non-BA Canadian Lender would have been required
to accept if it were a BA Canadian Lender. Each Non-BA Canadian Lender shall,
before 1:00 P.M. (New York City time) on the date of each Drawing, make
available for the account of its Applicable Lending Office to the Agent at its
appropriate Agent’s Account, in same day funds, the amount of the BA Equivalent
Note, less an amount equal to the Stamping Fee that would have been applicable
to the BA Equivalent Note had it been a Bankers’ Acceptance. Upon the
fulfillment of the applicable conditions set forth in Section 3.03, the Agent
will make the funds it has received from the Canadian Lenders available to such
Canadian Borrower requesting such Drawing at the Agent’s address referred to in
Section 9.02 or at the applicable Payment Office, as the case may be.
 
(b) Stamping Fees. Each Canadian Borrower shall, on the date of each Drawing and
on the date of each renewal of any outstanding Bankers’ Acceptances or BA
Equivalent Notes, pay to the Agent, in Canadian Dollars, for the ratable account
of the Canadian Lenders accepting Drafts and purchasing Bankers’ Acceptances or
making BA Equivalent Notes, the Stamping Fee with respect to such Bankers’
Acceptances or corresponding BA Equivalent Notes. Each Canadian Borrower
irrevocably authorizes each such Canadian Lender to deduct the Stamping Fee
payable with respect to each Bankers’ Acceptance or BA Equivalent Notes of such
Canadian Lender from the Drawing Purchase Price payable by such Canadian Lender
in respect of such Bankers’ Acceptance or BA Equivalent Notes in accordance with
this Section 2.19 and to apply such amount so withheld to the payment of such
Stamping Fee for the account of the applicable Canadian Borrower and, to the
extent such Stamping Fee is so withheld and legally permitted to be so applied,
the applicable Canadian Borrower’s obligations under the preceding sentence in
respect of such Stamping Fee shall be satisfied.
 
32

--------------------------------------------------------------------------------




(c)  Limitations on Drawings. Anything in Section 2.19(a) to the contrary
notwithstanding, no Canadian Borrower may select a Drawing if the obligation of
the Canadian Lenders to purchase and accept Bankers’ Acceptances shall then be
suspended pursuant to Section 2.19(e) or 2.12(b).
 
(d) Binding Effect of Notices of Borrowing. Each Notice of Borrowing for a
Drawing shall be irrevocable and binding on the applicable Canadian Borrower. In
the case of any proposed Drawing, the applicable Canadian Borrower shall
indemnify each Canadian Lender (absent any gross negligence by the Canadian
Lender) against any loss, cost or expense incurred by such Canadian Lender as a
result of any failure to fulfill on or before the date specified in the Notice
of Borrowing for such Drawing the applicable conditions set forth in Section
3.03, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Canadian Lender to fund the Drawing Purchase Price (or in the case of
Non-BA Canadian Lenders, the BA Equivalent Note) to be paid by such Canadian
Lender as part of such Drawing when, as a result of such failure, such Drawing
is not made on such date (but, in any event, excluding any loss of profit and
the Stamping Fee applicable to such Drawing or Advance).
 
(e) Circumstances Making Bankers’ Acceptances Unavailable. (i)  If, with respect
to any proposed Drawing, the Agent determines in good faith that circumstances
affecting the money markets at the time any related Notice of Borrowing is
delivered or is outstanding will result in no market for the Bankers’
Acceptances to be created in connection with such Drawing or an insufficient
demand for such Bankers’ Acceptances to allow the Canadian Lenders creating such
Bankers’ Acceptances to sell or trade the Bankers’ Acceptances to be created and
purchased or discounted by them hereunder in connection with such Drawing, then,
upon notice to the applicable Canadian Borrower and the Canadian Lenders
thereof, (A) the Notice of Borrowing with respect to such proposed Drawing shall
be cancelled and the Drawing requested therein shall not be made and (B) the
right of such Canadian Borrower to request a Drawing shall be suspended until
the Agent shall notify such Canadian Borrower that the circumstances causing
such suspension no longer exist. The Agent agrees that it will, as promptly as
practicable, notify such Canadian Borrower of the unavailability of Bankers’
Acceptances.
 
(ii) Upon the occurrence and during the continuance of any Default, the
obligation of the Canadian Lenders to create and purchase Bankers’ Acceptances
shall be suspended.
 
(iii) If the Reuters Screen CDOR Page is not available for the timely
determination of the BA Rate, and the BA Rate for any Bankers’ Acceptances or BA
Equivalent Notes can not otherwise be determined in a timely manner in
accordance with the definition of “BA Rate”, the Agent shall forthwith notify
the Canadian Borrowers and the Canadian Lenders that such interest rate cannot
be determined for such Bankers’ Acceptances and BA Equivalent Notes, and the
obligation of the Canadian Lenders to make, or to renew, Bankers’ Acceptances
and BA Equivalent Notes shall be suspended until the Agent shall notify the
Canadian Borrowers and the Canadian Lenders that the circumstances causing such
suspension no longer exist.
 
(f) Assumptions of the Agent. Unless the Agent shall have received notice from a
Canadian Lender prior to the date of any Drawing that such Canadian Lender will
not make available to it such Canadian Lender’s ratable share of the proceeds of
such Drawing, in accordance with Section 2.19(a), the Agent may assume that such
Canadian Lender has made such ratable share available to it on the date of such
Drawing in accordance with Section 2.19(a) and the Agent may, in reliance upon
such assumption, make available to the applicable Canadian Borrower on such date
a corresponding amount. If and to the extent that any such Canadian Lender shall
not have so made such ratable share available to the Agent, such Canadian Lender
and the Canadian Borrowers severally agree to repay or pay to the Agent
forthwith on demand such corresponding amount, together with interest thereon,
for each day from the date such amount is made available to the applicable
Canadian Borrower until the date such amount is repaid or paid to the Agent, at
(i) in the case of the applicable Canadian Borrower, a rate per annum equal to
the BA Rate used in calculating the Drawing Purchase Price with respect to such
Drawing, and (ii) in the case of such Canadian Lender, the Canadian Interbank
Rate. If such Canadian Lender shall pay to the Agent such corresponding amount,
such amount so paid shall constitute such Canadian Lender’s ratable share of the
proceeds of such Drawing for all purposes under this Agreement.
 
33

--------------------------------------------------------------------------------


 
(g) Presigned Draft Forms. To enable the Canadian Lenders which are BA Lenders
to create Bankers’ Acceptances in accordance with Section 2.01(c) and this
Section 2.19, each Canadian Borrower intending to make Drawings of Bankers’
Acceptances and Notional Bankers’ Acceptances hereby appoints each BA Lender as
its attorney to sign and endorse on its behalf (for the purpose of acceptance
and purchase of Bankers' Acceptances pursuant to this Agreement), in handwriting
or by facsimile or mechanical signature as and when deemed necessary by such BA
Lender, blank forms of Bankers' Acceptances. In this respect, it is each BA
Lender's responsibility to maintain an adequate supply of blank forms of
Bankers' Acceptances for acceptance under this Agreement. The Canadian Borrowers
recognize and agree that all Bankers' Acceptances signed and/or endorsed on its
behalf by a BA Lender shall bind each Canadian Borrower as fully and effectually
as if signed in the handwriting of and duly issued by the proper signing
officers of such Canadian Borrower. Each BA Lender is hereby authorized (for the
purpose of acceptance and purchase of Bankers' Acceptances pursuant to this
Agreement) to issue such Bankers' Acceptances endorsed in blank in such face
amounts as may be determined by such BA Lender; provided that the aggregate
amount thereof is equal to the aggregate amount of Bankers' Acceptances required
to be accepted and purchased by such BA Lender. On request by any Canadian
Borrower, a BA Lender shall cancel all forms of Bankers' Acceptances which have
been pre-signed or pre-endorsed by or on behalf of the Canadian Borrowers and
which are held by such BA Lender and have not yet been issued in accordance
herewith. Each BA Lender further agrees to retain such records in the manner
and/or the statutory periods provided in the various Canadian provincial or
federal statutes and regulations which apply to such BA Lender. Each BA Lender
shall maintain a record with respect to Bankers' Acceptances held by it in blank
hereunder, voided by it for any reason, accepted and purchased by it hereunder,
and cancelled at their respective maturities. Each BA Lender agrees to provide
such records to the Canadian Borrowers at the Canadian Borrowers’ expense upon
request. Bankers' Acceptances shall be signed by a duly authorized officer or
officers of the Canadian Borrowers or by its attorneys, including its attorneys
appointed pursuant to Section 2.19(g). Notwithstanding that any person whose
signature appears on any Bankers' Acceptance as a signatory for any Canadian
Borrower may no longer be an authorized signatory for such Canadian Borrower at
the date of issuance of a Bankers' Acceptance, such signature shall nevertheless
be valid and sufficient for all purposes as if such authority had remained in
force at the time of such issuance, and any such Bankers' Acceptance so signed
shall be binding on the Canadian Borrowers.
 
(h) Distribution of Bankers’ Acceptances. Bankers’ Acceptances purchased by a
Canadian Lender in accordance with the terms of Section 2.01(c) and this
Section 2.19 may, in such Canadian Lender’s sole discretion, be held by such
Canadian Lender for its own account until the applicable Maturity Date or sold,
rediscounted or otherwise disposed of by it at any time prior thereto in any
relevant market therefor.
 
(i) Failure to Fund in Respect of Drawings. The failure of any Canadian Lender
to fund the Drawing Purchase Price to be funded by it as part of any Drawing or
to make a BA Equivalent Note shall not relieve any other Canadian Lender of its
obligation hereunder to fund its Drawing Purchase Price on the date of such
Drawing or to make a BA Equivalent Note, but no Canadian Lender shall be
responsible for the failure of any other Canadian Lender to fund the Drawing
Purchase Price or make the BA Equivalent Note to be funded or made, as the case
may be by such other Canadian Lender on the date of any Drawing.
 
(j) Optional Renewal/Repayment of Bankers’ Acceptances. The Canadian Borrowers
shall give notice to the Agent not later than 11:00 A.M. (New York City time) on
a Business Day at least two Canadian Business Days prior to the Maturity Date of
the Bankers’ Acceptances and BA Equivalent Notes comprising part of the same
Drawing, and subject to the provisions of Section 2.12, specifying either that
the Canadian Borrowers intend to renew all or any portion of such Bankers’
Acceptances and BA Equivalent Notes or that the Canadian Borrowers intend to
repay such maturing Bankers’ Acceptances and BA Equivalent Notes. Failure by the
Canadian Borrowers to deliver such notice to the Agent in accordance with this
Section 2.19(j) shall be deemed an election by the Canadian Borrowers to repay
such Bankers’ Acceptances and BA Equivalent Notes on the applicable Maturity
Date.
 
34

--------------------------------------------------------------------------------


 
(k) Renewal of Bankers’ Acceptances. Subject to Section 2.19(j), the Canadian
Borrowers may elect to renew Bankers’ Acceptances and BA Equivalent Notes
comprising part of the same Drawing, provided, however, that:
 
(i) any renewal of Bankers’ Acceptances or BA Equivalent Notes shall be made
only on the then existing Maturity Date for such Bankers’ Acceptances or BA
Equivalent Notes;
 
(ii) each renewal of Bankers’ Acceptances and BA Equivalent Notes comprising
part of the same Drawing shall be made ratably among the Canadian Lenders
holding such Bankers’ Acceptances and having made BA Equivalent Notes in
accordance with the respective amount of such Bankers’ Acceptances so held and
BA Equivalent Notes so made; and


(iii) upon the occurrence and during the continuance of any Event of Default no
renewal of any Bankers’ Acceptance or BA Equivalent Notes may be made.
 
Each such notice of renewal shall, within the restrictions set forth above,
specify (A) the date of such renewal (which shall be the then existing Maturity
Date of such Bankers’ Acceptances and BA Equivalent Notes and shall be a
Canadian Business Day), (B) the Bankers’ Acceptances to be renewed, (C) if less
than all of the Bankers’ Acceptances and BA Equivalent Notes comprising part of
any Drawing are to be renewed, the aggregate Face Amount for such renewal and
(D) the term to maturity of the renewed Bankers’ Acceptances and BA Equivalent
Notes (which shall comply with the definition of “Maturity Date” in
Section 1.01); provided, however, that, if the Agent determines in good faith
(which determination shall be conclusive and binding upon such Canadian
Borrower) that the Bankers’ Acceptances and BA Equivalent Notes cannot, due
solely to the requested aggregate Face Amount thereof, be renewed ratably by the
Canadian Lenders, the aggregate Face Amount of such renewal (or the Face Amount
of Bankers’ Acceptances or BA Equivalent Notes to be created by any Canadian
Lender) shall be reduced to such lesser amount as the Agent determines will
permit such renewal to be so made. Each notice of renewal under this
Section 2.19 shall be irrevocable and binding on the applicable Canadian
Borrower. Upon any renewal of Bankers’ Acceptances and BA Equivalent Notes
comprising part of any Drawing in accordance with this Section 2.19(k), the
Canadian Lenders that hold the Bankers’ Acceptances and that made BA Equivalent
Notes to be renewed shall exchange such maturing Bankers’ Acceptances for new
Bankers’ Acceptances and shall make a new BA Equivalent Notes, containing the
terms set forth in the applicable notice of renewal, and the Drawing Purchase
Price payable for each such renewed Bankers’ Acceptance and the proceeds of the
new BA Equivalent Note shall be applied, together with other funds, if
necessary, available to the applicable Canadian Borrower, to reimburse the
Bankers’ Acceptances and BA Equivalent Notes otherwise maturing on such date.
Each Canadian Borrower hereby irrevocably authorizes and directs each Canadian
Lender to apply the proceeds of each renewed Bankers’ Acceptance or BA
Equivalent Note owing to it to the reimbursement, in accordance with this
Section 2.19(k), of the Bankers’ Acceptances or BA Equivalent Notes owing to
such Canadian Lender and maturing on such date.
 
(l) Repayment of Bankers’ Acceptances. Subject to Section 2.19(j), the Canadian
Borrowers shall repay on or before 12:00 noon (Toronto time) on the Maturity
Date for those Bankers’ Acceptances and BA Equivalent Notes comprising part of
the same Drawing, an amount in Canadian Dollars equal to the Face Amount of such
Bankers’ Acceptances and BA Equivalent Notes (notwithstanding that a Canadian
Lender may be the holder of it at maturity). Any such payment shall satisfy the
Canadian Borrower’s obligations under the Bankers’ Acceptances and BA Equivalent
Notes to which it relates and the relevant Canadian Lender shall (y) then be
solely responsible for the payment of the applicable Bankers’ Acceptances and BA
Equivalent Notes, and (z) thereafter indemnify the Canadian Borrower from any
loss, cost or expense suffered by or imposed upon the Canadian Borrowers in
respect of any claim from a holder of such Bankers’ Acceptances and BA
Equivalent Notes that any Canadian Borrower is liable for payment thereunder or
any payment by the Canadian Borrowers in connection with such claim.
 
(m) Mandatory Conversion. Upon the occurrence and during the continuance of any
Default or if the Canadian Borrower shall fail (i) to deliver a properly
completed notice of renewal under Section 2.19(j) or (ii) to reimburse the
Canadian Lenders for any Bankers’ Acceptances and BA Equivalent Notes comprising
part of the same Drawing pursuant to Section 2.19(l), the Agent will forthwith
so notify the applicable Canadian Borrower and the Canadian Lenders, whereupon
each such Bankers’ Acceptance and BA Equivalent Notes will automatically, on the
then existing Maturity Date of such Bankers’ Acceptance or BA Equivalent Notes,
Convert into a Base Rate Advance at the Equivalent in Dollars of the Face Amount
of such Bankers’ Acceptances or BA Equivalent Notes.
 
35

--------------------------------------------------------------------------------


 
(n) Collateralization of Bankers' Acceptances. Bankers' Acceptances and BA
Equivalent Notes may not be prepaid. The Canadian Borrowers may, however, at
their option, exercisable upon not less than one Business Day's notice to the
Agent, elect to deposit with the Agent Canadian Dollars in same-day funds to be
held by the Agent, pursuant to collateral arrangements satisfactory to the
Agent, for application to the payment of any Borrowing of Bankers' Acceptances
or BA Equivalent Notes designated by the Canadian Borrowers in such notice. If
such a deposit is made, then such Bankers' Acceptances and BA Equivalent Notes
shall be deemed no longer outstanding for purposes of this Agreement; provided
that the amount of such deposit shall be not less than the full Face Amount of
such Bankers' Acceptances or BA Equivalent Notes. Furthermore, in the event the
maturity of the Bankers’ Acceptances and BA Equivalent Notes is accelerated
pursuant to Section 6.01, the Canadian Borrowers shall cash collateralize all
outstanding Banker's Acceptances.
 
(o) Inconsistencies. In the event of any inconsistency between the provisions of
this Section 2.19 and any other provision of Article II with respect to Bankers'
Acceptances or BA Equivalent Notes, the provisions of this Section 2.19 shall
prevail.
 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
 
(a) There shall have occurred no Material Adverse Change since December 31,
2004, and no material adverse change in the business, condition (financial or
otherwise), operations or properties of Great Lakes and its Subsidiaries taken
as a whole since December 31, 2004.
 
(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Company or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could be reasonably likely
to have a Material Adverse Effect other than the matters described on
Schedule 3.01(b) hereto (the “Disclosed Litigation”) or a material adverse
effect on the business, condition (financial or otherwise), operations or
properties of Great Lakes and its Subsidiaries, taken as a whole, or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no material adverse change in the status, or
financial effect on the Company or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.
 
(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect or that the business, condition (financial or otherwise), operations or
properties of the Company and its Subsidiaries, taken as a whole, are different
in any material adverse respect from that presented in the Information
Memorandum or derived by the Agent and the Lender from the public filings of the
Company and its Subsidiaries.
 
(d) All governmental and third party consents and approvals necessary in order
to consummate the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, all applicable waiting periods in
connection with the Acquisition shall have expired without any action being
taken by any competent authority, and no law or regulation shall be applicable
in the reasonable judgment of the Lenders, in each case that restrains, prevents
or imposes materially adverse conditions upon the transactions contemplated
hereby, and
 
36

--------------------------------------------------------------------------------


 
(e) The Company shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.
 
(f) The Company shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued and invoiced reasonable fees and expenses of
counsel to the Agent).
 
(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:
 
(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date,
 
(ii) No event has occurred and is continuing that constitutes a Default, and
 
(iii) all conditions precedent to the consummation of the Acquisition shall have
been satisfied substantially in accordance with the terms of the Agreement and
Plan of Merger dated as of March 8, 2005 between Great Lakes, Copernicus Merger
Corporation and the Company, without any waiver or amendment not consented to by
the Required Lenders of any material term, provision or condition set forth
therein, and in compliance with all applicable laws.
 
(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:
 
(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16.
 
(ii) Certified copies of the resolutions of the board of directors (or similar
governing body) of each Loan Party approving each of the Loan Documents to which
it is a party, and of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to such Loan Document.
 
(iii) A certificate of each Loan Party signed on behalf of such Loan Party by
its Secretary or any Assistant Secretary, dated the Effective Date (the
statements made in which certificate shall be true on and as of the Effective
Date), certifying as to (A) a true and correct copy of the charter or similar
document of such Loan Party, (B) a true and correct copy of the bylaws or
similar document of such Loan Party as in effect on the date on which the
resolutions referred to in Section 3.01(h)(ii) were adopted and on the Effective
Date, (C) the due incorporation and good standing or valid existence of such
Loan Party under the laws of the jurisdiction of its incorporation or formation,
and the absence of any proceeding for the dissolution or liquidation of such
Loan Party and (D) certifying the names and true signatures of the officers of
such Loan Party authorized to sign each of the Loan Documents to which it is a
party and the other documents to be delivered hereunder.
 
(iv) Certificates in form and substance satisfactory to the Agent attesting to
the Solvency of the Company and the Company and its Subsidiaries, taken as a
whole, before and after giving effect to the merger with Great Lakes, from the
chief financial officer or other officer of the Company acceptable to the Agent.
 
37

--------------------------------------------------------------------------------


 
(v) Pro forma financial statements as to the Company and forecasts prepared by
management of the Company, in form and substance satisfactory to the Lenders, of
balance sheets, income statements and cash flow statements on an annual basis
through December 31, 2009.
 
(vi) A favorable opinion of Skadden, Arps, Meagher & Flom LLP, counsel for the
Company, substantially in the form of Exhibit D hereto.
 
(vii) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.
 
(i) The Company shall have terminated the commitments of the lenders and repaid
or prepaid all of the obligations under, the Credit Agreement dated as of August
16, 2004 among the Company, the lenders parties thereto and Deutsche Bank AG,
New York Branch, as administrative agent, and each of the Lenders that is a
party to such credit facility hereby waives, upon execution of this Agreement,
any notice required by said Credit Agreement relating to the termination of
commitments thereunder.
 
(j) Liens securing any of the public notes of the Company shall have been
released.
 
(k) Great Lakes shall have terminated the commitments of the lenders and repaid
or prepaid all of the obligations under, the Five Year Credit Agreement dated as
of September 30, 2004 among Great Lakes, the lenders parties thereto and
Citicorp USA, Inc., as administrative agent, and each of the Lenders that is a
party to such credit facility hereby waives, upon execution of this Agreement,
any notice required by said Credit Agreement relating to the termination of
commitments thereunder.
 
SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date, and (except for the Notes) in sufficient copies for
each Lender:
 
(a) The Notes of such Designated Subsidiary to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.16.
 
(b) Certified copies of the resolutions of the board of directors (or similar
governing body) of such Designated Subsidiary (with a certified English
translation if the original thereof is not in English) approving this Agreement
and the Notes to be delivered by it, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.
 
(c) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign its Designation Agreement and the Notes to be delivered by it
and the other documents to be delivered by it hereunder.
 
(d) A certificate signed by a duly authorized officer of the Company, certifying
that such Designated Subsidiary has obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver its Designation Agreement and the
Notes to be delivered by it and to perform its obligations hereunder and
thereunder.
 
(e) A Designation Agreement duly executed by such Designated Subsidiary and the
Company.
 
(f) Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary substantially in the form of Exhibit D hereto, and as to
such other matters as any Lender through the Agent may reasonably request.
 
38

--------------------------------------------------------------------------------


 
(g) Such other approvals, opinions or documents as any Lender, through the Agent
may reasonably request.
 
SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase. The obligation of each Lender to make an Advance (other than an
Advance made by any Issuing Bank or any Lender pursuant to Section 2.03(c)) on
the occasion of each Borrowing, the obligation of each Issuing Bank to issue,
renew or extend a Letter of Credit and each Commitment Increase shall be subject
to the conditions precedent that the Effective Date shall have occurred and on
the date of such Borrowing, such issuance or the applicable Increase Date (as
the case may be) the following statements shall be true (and each of the giving
of the applicable Notice of Borrowing, Notice of Issuance or request for
Commitment Increase and the acceptance by any Borrower of the proceeds of such
Borrowing, such issuance or such Increase Date shall constitute a representation
and warranty by such Borrower that on the date of such Borrowing, such issuance
or such Increase Date such statements are true):
 
(a) the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of such date, before and after giving effect to
such Borrowing, such issuance or such Commitment Increase and to the application
of the proceeds therefrom, as though made on and as of such date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date), and additionally, if such
Borrowing or issuance shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Agreement are correct in all material respects on and as of the date
of such Borrowing or such issuance, before and after giving effect to such
Borrowing, such issuance or such Commitment Increase and to the application of
the proceeds therefrom, as though made on and as of such date, and
 
(b) no event has occurred and is continuing, or would result from such
Borrowing, such issuance or such Commitment Increase or from the application of
the proceeds therefrom, that constitutes a Default.
 
SECTION 3.04. Determinations Under Section 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Agent, designates as the proposed Effective Date or the date of
the initial Advance to the applicable Designated Subsidiary, as the case may be,
specifying its objection thereto. The Agent shall promptly notify the Lenders of
the occurrence of the Effective Date and each date of initial Advance to a
Designated Subsidiary, as applicable.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:
 
(a) Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing (or its equivalent) under the laws of the jurisdiction of its
incorporation or formation, except where the failure to be so duly organized,
validly existing or in good standing in the case of a Subsidiary organized
outside of the United States has not had, or could not reasonably be expected to
have, a Material Adverse Effect, (ii) is duly qualified and in good standing as
a foreign corporation or company in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership (as
applicable) power and authority (including, without limitation, all governmental
authorizations to own or lease and operate its properties and to carry on its
business.
 
39

--------------------------------------------------------------------------------


 
(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Loan Parties, showing as of the date hereof (as to each Loan Party) the
jurisdiction of its incorporation and its U.S. taxpayer identification number
or, in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number (if any) issued to it by
the jurisdiction of its organization. The copy of the charter of each Loan Party
and each amendment thereto provided pursuant to Section 3.01(h)(iii) is a true
and correct copy of each such document as of the Effective Date, each of which
is valid and in full force and effect.
 
(c) Set forth on Schedule 4.01(c) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its formation, the number of shares, membership
interests or partnership interests (as applicable) of each class of its equity
interests authorized, and the number outstanding, on the date hereof and the
percentage of each such class of its equity interests owned (directly or
indirectly) by such Loan Party and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof. All of the outstanding equity interests in each Loan
Party's Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by such Loan Party or one or more of its Subsidiaries free and
clear of all Liens, except Permitted Liens and those created under the
Collateral Documents.
 
(d) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the incurrence of Debt
hereunder, are within such Loan Party's corporate, limited liability company or
limited partnership (as applicable) powers, have been duly authorized by all
necessary corporate, limited liability company or limited partnership (as
applicable) action, and do not (i) contravene such Loan Party's charter, bylaws,
limited liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award
applicable to such Loan Party, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument
binding on or affecting any Loan Party, any of its Subsidiaries or any of their
properties or (iv) except for the Liens created under the Loan Documents, result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries. No Loan Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which would be reasonably likely
to have a Material Adverse Effect.
 
(e) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or is to be a party, or for the incurrence of
Debt hereunder, except for those authorizations, approvals, actions, notices and
filings which have been duly obtained, taken, given, waived or made and are in
full force and effect. All applicable waiting periods in connection with the
Acquisition have expired without any action having been taken by any competent
authority restraining, preventing or imposing materially adverse conditions upon
the Acquisition or the rights of the Loan Parties or their Subsidiaries freely
to transfer or otherwise dispose of, or to create any Lien on, any properties
now owned or hereafter acquired by any of them.
 
(f) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).
 
40

--------------------------------------------------------------------------------


 
(g) (i) The Consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2004, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, and the
Consolidated balance sheet of the Company and its Subsidiaries as at March 31,
2005, and the related Consolidated statements of income and cash flows of the
Company and its Subsidiaries for the three months then ended, duly certified by
the chief financial officer of the Company, copies of which have been furnished
to each Lender, fairly present, subject, in the case of said balance sheet as at
March 31, 2005, and said statements of income and cash flows for the three
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Company and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Company and its Subsidiaries for
the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Since December 31, 2004, there has
been no Material Adverse Change.
 
(ii) The Consolidated balance sheet of Great Lakes and its Subsidiaries as at
December 31, 2004, and the related Consolidated statements of income and cash
flows of Great Lakes and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
and the Consolidated balance sheet of Great Lakes and its Subsidiaries as at
March 31, 2005, and the related Consolidated statements of income and cash flows
of Great Lakes and its Subsidiaries for the three months then ended, duly
certified by the chief financial officer of Great Lakes, copies of which have
been furnished to each Lender, fairly present, subject, in the case of said
balance sheet as at March 31, 2005, and said statements of income and cash flows
for the three months then ended, to year-end audit adjustments and absence of
footnotes, the Consolidated financial condition of Great Lakes and its
Subsidiaries as at such dates and the Consolidated results of the operations of
Great Lakes and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently applied.
Since December 31, 2003, there has been no material adverse change in the
business, condition (financial or otherwise), operations or properties of Great
Lakes and its Subsidiaries taken as a whole.
 
(h) The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Company and its Subsidiaries delivered to the
Agent pursuant to Section 3.01(h)(v) were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, it being
understood that projections are subject to significant uncertainties and
contingencies many of which are beyond the Company's control, and that no
guarantees can be giving that the forecasts will be realized.
 
(i) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or threatened before any court, governmental agency or arbitrator that
(i) would be reasonably likely to have a Material Adverse Effect (other than the
Disclosed Litigation) or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated hereby, and there has been no material adverse change in the
status, or financial effect on any Loan Party or any of its Subsidiaries, of the
Disclosed Litigation.
 
(j) No Borrower is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System), and no proceeds
of any Advance will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.
 
(k) Neither any Loan Party nor any of its Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended. Neither any Loan Party nor any of its
Subsidiaries is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.
 
41

--------------------------------------------------------------------------------


 
(l) Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of the Company or any other Borrower to the
Agent or any Lender in connection with the negotiation and syndication of this
Agreement or pursuant to the terms of this Agreement contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements, taken as a whole, made therein not misleading in any
material respect in light of the circumstances under which such statements were
made.
 
(m) The Company is, individually and together with its Subsidiaries, Solvent.
 
(n) The Company and each of its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, technology, know-how and processes necessary
for the conduct of its business as currently conducted except for those the
failure to own or license which could not reasonably be expected to have a
Material Adverse Effect (the “Intellectual Property”). No claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does such Borrower know of any valid basis for any
such claim, except, in either case, for such claims that in the aggregate could
not reasonably be expected to have a Material Adverse Effect. The use of such
Intellectual Property by the Company and its Subsidiaries does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
(o) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or is reasonably expected to result in
a liability of any Loan Party or any ERISA Affiliate that in the aggregate could
reasonably be expected to have a Material Adverse Effect.
 
(ii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
that in the aggregate could reasonably be expected to have a Material Adverse
Effect.
 
(iii) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
 
(p) Except as could not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect, the operations and properties of the
Company and each of its Subsidiaries comply in all material respects with all
applicable Environmental Laws and Environmental Permits, all past non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing obligations or costs, and no circumstances exist that could be
reasonably likely to (i) form the basis of an Environmental Action against the
Company or any of its Subsidiaries or any of their properties (whether owned,
leased or operated or formerly owned leased or operated) or (ii) cause any such
property to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law.
 
42

--------------------------------------------------------------------------------


 
(q) Each Loan Party and each of its Subsidiaries and Affiliates has filed, has
caused to be filed or has been included in all material tax returns (Federal,
state, local and foreign) required to be filed and has paid all taxes shown
thereon to be due, together with applicable interest and penalties.
 
(r) Except as could not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect, neither the business nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
unfair labor practices complaint, union representation campaigns, strike,
lockout or other labor dispute.
 
(s) Each Loan Party and each of its Subsidiaries is in compliance with all
contracts and agreements to which it is a party, except such non-compliances as
have not had, and could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
 
(t) All Borrowers which are established in the Netherlands have verified the
status of each Lender as a Professional Market Party and such verification has
been conducted in accordance with the requirements of the Exemption Regulation
and the Dutch Central Bank's Policy Guidelines.
 
ARTICLE V
 
COVENANTS OF THE COMPANY
 
SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid,
any Bankers’ Acceptance, BA Equivalent Note or Letter of Credit is outstanding
or any Lender shall have any Commitment hereunder, the Company will:
 
(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders material to the business of the Company and its Subsidiaries, such
compliance to include, without limitation, compliance with ERISA, Environmental
Laws and the Patriot Act.
 
(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) all lawful claims that, if unpaid, might by law become a
Lien upon its property; provided, however, that neither the Company nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge, claim or levy that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable and enforcement thereof has not been stayed.
 
(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company or such Subsidiary operates; provided,
however, that the Company and its Subsidiaries may self-insure to the same
extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Subsidiary
operates and to the extent consistent with prudent business practice.
 
(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
material rights (charter and statutory) and material franchises; provided,
however, that the Company and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Company nor any of its Subsidiaries shall be required to preserve any right
or franchise, or the existence of any Subsidiary that is not a Loan Party, if
the board of directors (or similar governing body) of the Company or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company or such Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to the Company, such Subsidiary or the Lenders.
 
43

--------------------------------------------------------------------------------


 
(e) Visitation Rights. At any reasonable time and at reasonable intervals,
permit the Agent or any of the Lenders or any agents or representatives thereof,
to examine and make copies of and abstracts from the records and books of
account of, and visit the properties of, the Company and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Company
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants; provided that such visitation
rights shall not include access to or review of any intellectual property or
trade secrets of the Company and provided, further, that, unless an Event of
Default shall have occurred and be continuing, the Company shall have the right
to have a representative present during any such discussion with the Company's
independent certified accountants.
 
(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Company and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.
 
(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its material properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear, casualty and condemnation excepted.
 
(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the Company or such Subsidiary than it would obtain in a comparable arm's-length
transaction with a Person not an Affiliate, other than (i) intercompany
transactions among the Company and its Wholly-Owned Subsidiaries, (ii) customary
fees and other benefits to non-officer directors of the Company and its
Subsidiaries, (iii) employment and severance arrangements with officers and
employees of the Company and its Subsidiaries in the ordinary course of business
and (iv) Investments consisting of guarantees by the Company or its Subsidiaries
of Debt or other obligations of joint ventures of the Company and its
Subsidiaries in an aggregate amount not to exceed $75,000,000 at any time
outstanding.
 
(i) Reporting Requirements. Furnish to the Lenders:
 
(i) as soon as available and in any event within 10 days after the date the
Company is required to file its Form 10-Q with the Securities and Exchange
Commission (without giving effect to any extension of such due date, whether
obtained by filing the notification permitted by Rule 12b-25 or any successor
provision or otherwise), the Consolidated balance sheet of the Company and its
Subsidiaries as of the end of such quarter and Consolidated statements of income
and cash flows of the Company and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments) by the chief financial
officer, controller or treasurer of the Company as having been prepared in
accordance with generally accepted accounting principles and certificates of the
chief financial officer, controller or treasurer of the Company as to compliance
with the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Company shall also provide,
if necessary for the determination of compliance with Section 5.03, a statement
of reconciliation conforming such financial statements to GAAP;
 
(ii) as soon as available and in any event within 10 days after the date the
Company is required to file its Form 10-K with the Securities and Exchange
Commission (without giving effect to any extension of such due date, whether
obtained by filing the notification permitted by Rule 12b-25 or any successor
provision or otherwise), a copy of the annual audit report for such year for the
Company and its Subsidiaries, containing the Consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
fiscal year, in each case accompanied by an opinion by KPMG LLP or other
nationally recognized independent public accountants without any going concern
qualification and certificates of the chief financial officer, controller or
treasurer of the Company as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;
 
44

--------------------------------------------------------------------------------


 
(iii) as soon as available and in any event within 75 days after the beginning
of each fiscal year of the Company the budget for such fiscal year of the
Company for such fiscal year certified by the chief financial officer,
controller or treasurer of the Company;
 
(iv) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of the
chief financial officer of the Company setting forth details of such Default and
the action that the Company has taken and proposes to take with respect thereto;
 
(v) promptly after the sending or filing thereof, copies of all reports that the
Company sends to any of its securityholders, and copies of all reports and
registration statements that the Company or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
 
(vi) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(i); and
 
(vii) such other information respecting the Company or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.
 
(j) Covenant to Guarantee Obligations and Provide Security. Upon (x) the
formation or acquisition of any new direct or indirect Subsidiaries by any Loan
Party or (y) the commencement of the Security Period, then at the Company's
expense:
 
(i) within 10 Business Days after such formation or acquisition, cause each such
Subsidiary that is not (A) a controlled foreign corporation of the Company under
Section 957 of the Internal Revenue Code (a “CFC”), (B) a Subsidiary that
engages in no other activity other than the ownership of the equity of one or
more CFCs (a “CFC Holdco”), (C) a special purpose corporation formed in
connection with a securitization transaction or (D) a captive insurance company
(each of the Subsidiaries described in clauses (A), (B), (C) and (D) being an
“Excluded Subsidiary”), to duly execute and deliver to the Agent a guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the Agent,
guaranteeing the other Loan Parties' obligations under the Loan Documents,


(ii) within 30 days after the commencement of the Security Period, execute, and
cause each Subsidiary that is not an Excluded Subsidiary to execute and deliver
pledges, assignments and other security agreements as specified by, and in form
and substance reasonably satisfactory to, the Agent to create Liens securing
payment of all of the “Secured Obligations” (as such term is defined in the
Amended and Restated Pledge Agreement dated as of July 31, 2007 made by the
Borrower and the Pledgors referred to therein, as such agreement may be further
amended, amended and restated, modified or otherwise supplemented) in favor of
the Agent for the benefit of the Lenders on the equity interests of each of the
Company's Subsidiaries; provided that (A) the stock of any Subsidiary held by a
CFC or a CFC Holdco shall not be required to be pledged and (B) if such new
property is equity interests in a CFC or a CFC Holdco, no more than 66% of the
equity interests in a CFC or a CFC Holdco shall be pledged in favor of the Agent
and the Lenders,
 
45

--------------------------------------------------------------------------------


 
(iii) if the Security Period is in effect, within 30 days after such formation
or acquisition of any new Subsidiary duly execute and deliver and cause such
Subsidiary and each Loan Party acquiring equity interests in such Subsidiary to
duly execute and deliver to the Agent documents as specified in clause (ii)
above,
 
(iv) within 60 days after such formation or acquisition or the commencement of
the Security Period, as the case may be, deliver to the Agent, upon the request
of the Agent in its sole discretion, a signed copy of a favorable opinion,
addressed to the Agent and the Lenders, of counsel for the Loan Parties
reasonably acceptable to the Agent as to (1) the matters contained in
clauses (i), (ii) and (iii) above, (2) such guaranties, guaranty supplements,
pledges, assignments and security agreements being legal, valid and binding
obligations of each Loan Party party thereto enforceable in accordance with
their terms, (3) such pledges, assignments, security agreements and other
actions being sufficient to create valid perfected Liens on such equity
interests and (4) such other matters as the Agent may reasonably request,
 
(v) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party and each newly acquired or newly formed Subsidiary (other than
any Excluded Subsidiary) to execute and deliver, any and all further instruments
and documents and take, and cause each Loan Party and each newly acquired or
newly formed Subsidiary (other than any Excluded Subsidiary) to take, all such
other action as the Agent may deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving the Liens of, such guaranties,
pledges, assignments, and security agreements.
 
Upon the termination of the Security Period and at the request and sole expense
of the Company, the security interests shall terminate on and subject to the
terms of the Collateral Documents, and the parties shall take such further
action all as provided therein.
 
(k) Further Assurances. Promptly upon request by the Agent, or any Lender
through the Agent, do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, pledge
agreements, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Agent, or any Lender through the Agent,
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party's or any of its
Subsidiaries' properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
 
(l) Legal Opinions With Respect to Designated Subsidiaries. With respect to each
Subsidiary of the Company that on or prior to December 31, 2005 (i) becomes a
Designated Subsidiary and (ii) receives an initial Advance or Drawing, the
Company shall deliver or cause to be delivered, on or prior to January 15, 2006,
to the Agent, in form and substance reasonably satisfactory to the Agent, a
favorable opinion of counsel (which may be in-house counsel) to such Designated
Subsidiary.
 
46

--------------------------------------------------------------------------------


 
SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid,
any Bankers’ Acceptance, BA Equivalent Note or Letter of Credit is outstanding
or any Lender shall have any Commitment hereunder, the Company will not:
 
(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:
 
(i) Permitted Liens and Liens, if any, created under the Loan Documents
(including, if applicable, Liens that are required by the terms of the
applicable indentures existing on the date hereof to secure equally and ratably
the Debt issued under such indentures),
 
(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Company or any Subsidiary in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced, provided further that the aggregate principal amount of the
indebtedness secured by the Liens referred to in this clause (ii) shall not
exceed $100,000,000 at any time outstanding,
 
(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto and other Liens aggregating not more than $10,000,000 existing on the
Effective Date on assets of Subsidiaries of the Company organized outside of the
United States,
 
(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,
 
(v) assignments of the right to receive income (including factoring of accounts
receivable) or Liens that arise in connection with receivables securitization
programs, in an aggregate principal amount not to exceed $500,000,000 at any
time outstanding (for purposes of this clause (v), the “principal amount” of a
receivables securitization program shall mean the amount invested by investors
that are not Affiliates of the company and paid to the Company or its
Subsidiaries, as reduced by the aggregate amounts received by such investors
from the payment of receivables and applied to reduce such invested amounts)),
 
(vi) other Liens securing obligations in an aggregate principal amount not to
exceed $200,000,000 at any time outstanding ,
 
(vii) Liens securing Hedge Agreements in an amount not to exceed $10,000,000 at
any time outstanding, and
 
(viii) the replacement, extension or renewal of any Lien permitted by
clause (iii) and clause (iv) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Debt secured
thereby.
 
47

--------------------------------------------------------------------------------


 
(b) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:
 
(i) the Company may consummate the Acquisition;
 
(ii) any Subsidiary of the Company may merge into or consolidate with any other
Subsidiary of the Company; provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
Wholly-Owned Subsidiary of the Company; and provided further that, in the case
of any such merger or consolidation to which a Subsidiary Guarantor is a party,
the Person formed by such merger or consolidation shall be a Subsidiary
Guarantor;
 
(iii) as part of any acquisition permitted under Section 5.02(g), any Subsidiary
of the Company may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that the Person
surviving such merger shall be a Wholly-Owned Subsidiary of the Company; and
provided further that, in the case of any merger or consolidation to which a
Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor;
 
(iv) as part of any sale or other disposition permitted under Section 5.02(f)
(other than clause (ii) thereof), any Subsidiary of the Company may merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it; and
 
(v) any of the Company's Subsidiaries may merge into the Company;
 
provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing and, in the case of
any such merger to which the Company is a party, the Company is the surviving
corporation.
 
(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.
 
(d) Subsidiary Debt. Permit any of its Subsidiaries that are not Subsidiary
Guarantors to create or suffer to exist, any Debt other than:
 
(i) Debt owed to the Company or to a Wholly-Owned Subsidiary of the Company or
Debt arising under the Loan Documents,
 
(ii) Debt existing on the Effective Date and described on Schedule 5.02(d)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,
 
(iii) Debt secured by Liens permitted by Section 5.02(a)(ii) or (iv),
 
(iv) Debt arising in connection with receivables securitization programs to the
extent permitted by Section 5.02(a)(v),
 
(v) Debt of a Person existing at the time such Person is merged into or
consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of the Company; provided that such Debt was not created in
contemplation of such merger, consolidation or acquisition,
 
48

--------------------------------------------------------------------------------


 
(vi) Debt consisting of guarantees of Debt which is otherwise permitted by this
Section 5.02(d),
 
(vii) Hedge Agreements permitted under Section 5.02(k) having an aggregate
unrealized net loss position, if any, on a marked to market basis determined as
of any date of determination of Covenant Debt not to exceed $10,000,000,
 
(viii) other Debt (whether secured or unsecured) to the extent such Debt would
be permitted to be secured under Section 5.02(a)(vi), and
 
(ix) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.
 
(e) Lease Obligations. Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any obligations
as lessee for the rental or hire of real or personal property of any kind under
sale and leaseback arrangements that would cause the direct and contingent
liabilities of the Company and its Subsidiaries, on a Consolidated basis, in
respect of all such obligations to exceed $50,000,000 payable in any period of
12 consecutive months prior to the Investment Grade Rating Date, and not to
exceed $100,000,000 payable in any period of 12 consecutive months on or after
the Investment Grade Rating Date.
 
(f) Sales, Etc. of Assets. Until either (x) the Company has an Investment Grade
Rating or (y) (1) the Public Debt Ratings are at least BB+ by S&P and Ba1 by
Moody's and (2) the ratio of Covenant Debt of the Company and its Subsidiaries
at such date to Consolidated EBITDA of the Company and its Subsidiaries for the
most recently completed four consecutive fiscal quarters is less than 3.00 to
1.00, sell, lease, transfer or otherwise dispose of, or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of, any assets, or
grant any option or other right to purchase, lease or otherwise acquire any
assets (unless such option is conditioned upon approval of the Required Lenders
or termination of this Agreement), except (i) sales of inventory in the ordinary
course of its business, (ii) in a transaction authorized by subsection (b) of
this Section, (iii) in transactions between or among the Company and its
Wholly-Owned Subsidiaries, (iv) dispositions of obsolete or worn-out tools,
equipment or other property no longer used or useful in business and sales of
intellectual property determined to be uneconomical, negligible or obsolete, (v)
licenses and sub-licenses of intellectual property incurred in the ordinary
course of business, (vi) dispositions of Marketable Securities, (vii) sales of
accounts receivable to the extent permitted by Section 5.02(a)(v), (viii) leases
of real property and (ix) (1) sales of the Organic Peroxides business, the EPDM
and Rubber Chemicals business and certain other businesses identified to the
Lenders in a letter from the Company dated May 16, 2007 (so long as, to the
extent that there are Advances outstanding, the net cash proceeds of the sales
of the businesses referred to in this clause (1) are used to prepay such
Advances), and (2) other sales of assets for fair value in an aggregate amount
not to exceed $250,000,000 in any year, provided that in the case of the sale of
any asset in a single transaction or a series of related transactions pursuant
to this clause (ix)(2) in an aggregate amount exceeding $50,000,000, the fair
value of such asset shall have been determined in good faith by the Board of
Directors of the Company.
 
(g) Investments in Other Persons. Until the Company has an Investment Grade
Rating, make or hold, or permit any of its Subsidiaries to make or hold, any
Investment in any Person other than:
 
(i) (A) Investments by the Company and its Subsidiaries in their Subsidiaries
outstanding on the date hereof, (B) additional Investments by the Company and
its Subsidiaries in Subsidiary Guarantors, (C) additional Investments by
Subsidiaries of the Company that are not Loan Parties in other Subsidiaries that
are not Subsidiary Guarantors and (D) additional Investments by the Loan Parties
in Wholly-Owned Subsidiaries that are not Loan Parties in an aggregate amount
invested from the date hereof not to exceed $100,000,000;
 
49

--------------------------------------------------------------------------------


 
(ii) loans and advances to employees in the ordinary course of the business of
the Company and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding;
 
(iii) Investments existing on the date hereof, including those listed on
Schedule 5.02(g), and Investments in Marketable Securities;
 
(iv) Investments consisting of intercompany Debt;
 
(v) Investments received in settlement of claims against another Person in
connection with a bankruptcy proceeding against such Person;
 
(vi) Investments arising in connection with receivables securitization programs
to the extent permitted by Section 5.02(a)(v),
 
(vii) the purchase or other acquisition of all of the equity interests in any
Person that, upon the consummation thereof, will be a Wholly-Owned Subsidiary of
the Company or one or more of its Wholly-Owned Subsidiaries (including, without
limitation, as a result of a merger or consolidation) and the purchase or other
acquisition by the Company or one or more of its Wholly-Owned Subsidiaries of
all or substantially all of the property and assets of any Person; provided
that, with respect to each purchase or other acquisition made pursuant to this
clause (vii):
 
(A) the Loan Parties and any such newly created or acquired Subsidiary shall
comply with the requirements of Section 5.01(j);
 
(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the Company
and its Subsidiaries in the ordinary course or complimentary to such lines of
business;
 
(C) the total cash consideration (including, without limitation, earnouts and
other contingent payment obligations to, and the aggregate amounts paid or to be
paid under noncompete, consulting and other affiliated agreements with, the
sellers of such Person or assets and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Company
and its Subsidiaries after July 31, 2007 for any such purchase or other
acquisition, when aggregated with the total cash consideration paid by or on
behalf of the Company and its Subsidiaries for all other purchases and other
acquisitions made by the Company and its Subsidiaries pursuant to this clause
(vii), shall not exceed $150,000,000;
 
(D) (1) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing
and (2) immediately after giving effect to such purchase or other acquisition,
the Company and its Subsidiaries shall be in pro forma compliance with all of
the covenants set forth in Section 5.03, such compliance to be determined on the
basis of financial statements of such Person or assets as though such purchase
or other acquisition had been consummated as of the first day of the fiscal
period covered thereby; and
 
(E) the Company shall have delivered to the Agent, on behalf of the Lenders, at
least five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated, a certificate of the chief financial officer,
controller or treasurer of the Company, in form and substance reasonably
satisfactory to the Agent, certifying that all of the requirements set forth in
this clause (vii) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and
 
50

--------------------------------------------------------------------------------


 
(viii) Investments by the Company and its Subsidiaries after July 31, 2007 which
are not otherwise permitted under this Section 5.02(g) in an aggregate amount
not to exceed $100,000,000; provided that, with respect to each Investment made
after the date hereof pursuant to this clause (viii):
 
(A) such Investment shall be in property and assets which are part of, or in
lines of business that are, substantially the same lines of business as one or
more of the principal businesses of the Company and its Subsidiaries in the
ordinary course or complimentary lines of business;
 
(B) any determination of the amount of such Investment shall include all cash
consideration (including, without limitation, earnouts and other contingent
payment obligations to, and the aggregate amounts paid or to be paid under
noncompete, consulting and other affiliated agreements with, the sellers of such
investment and all assumptions of debt, liabilities and other obligations in
connection therewith) paid by or on behalf of the Company and its Subsidiaries
in connection with such Investment; and
 
(C) (1) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing
and (2) immediately after giving effect to such purchase or other acquisition,
the Company and its Subsidiaries shall be in pro forma compliance with all of
the covenants set forth in Section 5.03, such compliance to be determined on the
basis of financial statements for such Investment as though such Investment had
been consummated as of the first day of the fiscal period covered thereby.
 
(h) Change in Nature of Business. (i) Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof; (ii) permit any entity created as a special purpose entity in
connection with any receivables securitization program to own any material
assets or have any material liabilities other than in connection with its
activities as a special purpose vehicle to facilitate such receivables
securitization program; and (iii) permit Crompton International Corp. to engage
in any material operations, or own any material assets or have any material
liabilities other than its ownership of the equity interests of Subsidiaries of
the Company organized in jurisdictions outside of the United States, in each
case so long as Crompton International Corp. is not a Subsidiary Guarantor.
 
(i) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) agreements in favor of the Lenders or (ii) prohibitions or
conditions under (A) indentures, agreements or instruments in effect on the date
hereof and any similar indentures, agreements or instruments that are no more
restrictive as to the ability of the Company or its Subsidiaries to incur Liens
than such existing indentures, agreements or instruments, (B) any purchase money
Debt solely to the extent that the agreement or instrument governing such Debt
prohibits a Lien on the property acquired with the proceeds of such Debt,
(C) any Capitalized Lease solely to the extent that such Capitalized Lease
prohibits a Lien on the property subject thereto, (D) any agreement in effect on
the date any Person first becomes a Subsidiary of the Company (so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Company), (E) any restrictions consisting of customary
provisions restricting assignment, subletting or other transfers contained in
leases, licenses and other agreements entered into in the ordinary course of
business so long as such restrictions do not extend to assets other than those
that are the subject of such lease, license or other agreement or (F)
restrictions with respect to any asset pending the close of the sale of such
asset.
 
51

--------------------------------------------------------------------------------


 
(j) Partnerships, Etc. Until the Company has an Investment Grade Rating, become
a general partner in any general or limited partnership or joint venture, or
permit any of its Subsidiaries to do so, other than any Subsidiary the sole
assets of which consist of its interest in such partnership or joint venture.
 
(k) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions (including, without limitation, take-or-pay
contracts) solely for speculative purposes or other than for the purpose of
hedging risks associated with the businesses of the Company and its Subsidiaries
in the ordinary course of such businesses.
 
(l) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or make Investments in, the Company or any
Subsidiary of the Company (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents, (ii) any indenture, agreement or instrument
existing on the date hereof and any similar indentures, agreements or
instruments that are no more restrictive as to the ability of the Company or its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt than such existing indentures,
agreements or instruments, (iii) any agreement in effect at the time a Person
first became a Subsidiary of the Company, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of the
Company, (iv) any restrictions consisting of customary provisions restricting
assignment, subletting or other transfers contained in leases, licenses and
other agreements entered into in the ordinary course of business so long as such
restrictions do not extend to assets other than those that are the subject of
such lease, license or other agreement, (v) restrictions with respect to any
asset pending the close of the sale of such asset, (vi) any restriction or
encumbrance on the transfer of any assets subject to the Liens permitted by
Section 5.02(a)(ii) or (v), or (vii) under applicable law.
 
SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Company will:
 
(a) Leverage Ratio. Maintain, as of any date, a ratio of Covenant Debt of the
Company and its Subsidiaries at such date to Consolidated EBITDA of the Company
and its Subsidiaries for the most recently completed four consecutive fiscal
quarters of not greater than the amount set forth below for each period set
forth below:
 
Quarter
Ending On
 
 
Ratio
June 30, 2005
 
4.00 : 1.00
September 30, 2005
 
4.00 : 1.00
December 31, 2005
 
3.25 : 1.00
March 31, 2006
 
3.25 : 1.00
June 30, 2006
 
3.25 : 1.00
September 30, 2006
 
3.25 : 1.00
December 31, 2006
 
3.00 : 1.00
March 31, 2007
 
3.70 :1.00
June 30, 2007
 
3.70 :1.00
September 30, 2007
 
3.00 :1.00
December 31, 2007 and thereafter
 
3.00 :1.00

 
52

--------------------------------------------------------------------------------


 
(b) Interest Coverage Ratio. Maintain a ratio of Consolidated EBITDA of the
Company and its Subsidiaries to Interest Expense of the Company and its
Subsidiaries, in each case for the period of four consecutive financial quarters
most recently ended of not less than the amount set forth below for each period
set forth below:


Quarter
Ending On
 
 
Ratio
June 30, 2005
 
3.75 : 1.00
September 30, 2005
 
3.75 : 1.00
December 31, 2005
 
4.00 : 1.00
March 31, 2006
 
4.00 : 1.00
June 30, 2006
 
4.00 : 1.00
September 30, 2006
 
4.00 : 1.00
December 31, 2006
 
4.00 : 1.00
March 31, 2007
 
3.80 : 1.00
June 30, 2007
 
4.00 : 1.00
September 30, 2007 and thereafter
 
4.50 : 1.00



 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a) The Company or any other Borrower shall fail to pay any principal of any
Advance when the same becomes due and payable; or the Company or any other
Borrower shall fail to pay any interest on any Advance or make any other payment
of fees or other amounts payable under this Agreement or any Note within three
Business Days after the same becomes due and payable; or
 
(b) Any representation or warranty made by any Loan Party herein or by any Loan
Party (or any of its officers) in connection with this Agreement or by any
Designated Subsidiary in the Designation Agreement pursuant to which such
Designated Subsidiary became a Borrower hereunder shall prove to have been
incorrect in any material respect when made; or
 
(c) (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e), (h) or (i), 5.02 or 5.03, or
(ii) the Company shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company by the Agent or any Lender; or
 
(d) The Company or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt that is outstanding in a principal or notional
amount of at least $25,000,000 in the aggregate (but excluding Debt outstanding
hereunder) of the Company or such Subsidiary (as the case may be), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made (other than prepayments on customary terms in connection
with sales of assets), in each case prior to the stated maturity thereof; or
 
53

--------------------------------------------------------------------------------


 
(e) The Company or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Company or any of its
Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Company or any of its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or
 
(f) Judgments or orders for the payment of money in excess of $25,000,000 in the
aggregate shall be rendered against the Company or any of its Subsidiaries and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order and not been stayed or (ii) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed in writing the claim made for payment of, the
amount of such judgment or order; or
 
(g) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Company (or other securities convertible into
such Voting Stock) representing 35% or more of the combined voting power of all
Voting Stock of the Company; or (ii) during any period of up to 24 consecutive
months, commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Company, together with
individuals who were either (x) elected by a majority of the remaining members
of the board of directors of the Company or (y) nominated for election by a
majority of the remaining members of the board of directors of the Company,
shall cease for any reason to constitute a majority of the board of directors of
the Company; or
 
(h) The Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $25,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Company or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or
 
(i) any Guaranty or any Collateral Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing;
 
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)), each Canadian Lender to
accept and/or purchase Bankers’ Acceptances and/or make BA Equivalent Notes and
of the Issuing Banks to issue Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
Advances, the Bankers’ Acceptances and the BA Equivalent Notes, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, the Bankers’ Acceptances and the BA
Equivalent Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Company or any other Borrower under any
Bankruptcy Law, (A) the obligation of each Lender to make Advances (other than
Advances to be made by an Issuing Bank or a Lender pursuant to Section 2.03(c)),
each Canadian Lender to accept and/or purchase Bankers’ Acceptances and/or make
BA Equivalent Notes and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) the Advances, the Bankers’ Acceptances and
the BA Equivalent Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower.
 
54

--------------------------------------------------------------------------------


 
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrowers to, and forthwith upon such demand the Borrowers
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent's office designated in such demand, for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Lenders and
not more disadvantageous to the Borrowers than clause (a); provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to any Borrower under the Federal Bankruptcy Code, an amount equal to
the aggregate Available Amount of all outstanding Letters of Credit shall be
immediately due and payable to the Agent for the account of the Lenders without
notice to or demand upon the Borrowers, which are expressly waived by each
Borrower, to be held in the L/C Cash Deposit Account. If at any time an Event of
Default is continuing the Agent determines that any funds held in the L/C Cash
Deposit Account are subject to any right or claim of any Person other than the
Agent and the Lenders or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrowers will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrowers
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Deposit Account shall be returned to the Borrowers.
 
ARTICLE VII
 
GUARANTY
 
SECTION 7.01. Unconditional Guaranty. (a) Each Guarantor, jointly and severally,
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the Agent or
any Lender in enforcing any rights under this Agreement. Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to the Agent or any Lender under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
other Loan Party.
 
55

--------------------------------------------------------------------------------


 
(b) Each Guarantor, and by its acceptance of this Guaranty, the Agent and each
Lender, hereby confirms that it is the intention of all such Persons that this
Guaranty and the obligations of each Subsidiary Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty and the obligations of each Subsidiary Guarantor hereunder. To
effectuate the foregoing intention, the Agent, the Lenders and the Guarantors
hereby irrevocably agree that the obligations of each Subsidiary Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will result
in the obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.
 
(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Agent or any Lender under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Agent and the
Lenders under or in respect of the Loan Documents.
 
SECTION 7.02. Guaranty Absolute. (a) Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of each Guarantor
under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any other Loan Party or whether any other
Loan Party is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:
 
(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
 
(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
 
(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;
 
(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
 
(f) any failure of the Agent or any Lender to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to the Agent or such Lender (each Guarantor waiving any duty on
the part of the Agent and the Lenders to disclose such information);
 
56

--------------------------------------------------------------------------------


 
(g) the failure of any other Person to execute or deliver this Agreement, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or
 
(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any other Loan Party or
otherwise, all as though such payment had not been made.
 
SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any collateral.
 
(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
 
(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of such
Guarantor hereunder.
 
(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to such Guarantor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by the Agent or such Lender.
 
(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 7.02 and this Section 7.03
are knowingly made in contemplation of such benefits.
 
SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any other Loan Party or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor's obligations
under or in respect of this Guaranty or any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Agent or any Lender against any other Loan Party or any other
insider guarantor or any collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any other Loan Party or any other
insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash,
all Letters of Credit shall have expired or been terminated and the Commitments
shall have expired or been terminated. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (b) the Termination Date and
(c) the latest date of expiration or termination of all Letters of Credit, such
amount shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to the Agent or any Lender of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash,
(iii) the Termination Date shall have occurred and (iv) all Letters of Credit
shall have expired or been terminated, the Agent and the Lenders will, at such
Guarantor's request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.
 
57

--------------------------------------------------------------------------------


 
SECTION 7.05. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:
 
(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default under Section 6.01(a) or (e) (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to such Loan
Party), each Guarantor may receive regularly scheduled payments from such Loan
Party on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default under Section 6.01(a) or (e)
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Loan Party), however, unless the Required
Lenders otherwise agree, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.
 
(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to such Loan Party, each Guarantor agrees that the Agent
and the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
 
(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default under Section 6.01(a) or (e) (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to such Loan
Party), each Guarantor shall, if the Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Agent and the Lenders and deliver such payments to the Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty.
 
(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default under Section 6.01(a) or (e) (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to such Loan
Party), the Agent is authorized and empowered (but without any obligation to so
do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the Agent
for application to the Guaranteed Obligations (including any and all Post
Petition Interest).
 
SECTION 7.06. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit F hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Subsidiary Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to “this Guaranty,” “hereunder,”
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty,” “thereunder,” “thereof” or words
of like import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.
 
58

--------------------------------------------------------------------------------


 
SECTION 7.07. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the Termination Date and (iii) the
latest date of expiration or termination of all Letters of Credit, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and any Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07. No Guarantor shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.
 
ARTICLE VIII
 
THE AGENT
 
SECTION 8.01. Authorization and Action. Each Lender (in its capacities as a
Lender and Issuing Bank, as applicable) hereby appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Loan
Documents), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement, any other Loan Document or applicable law. The
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Company or any other Loan Party pursuant to the terms of this Agreement.
 
SECTION 8.02. Agent's Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with any Loan Document, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Debt resulting therefrom until the Agent
receives and accepts an Assumption Agreement entered into by an Assuming Lender
as provided in Section 2.18 or an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.07; (ii) may consult with legal counsel (including counsel for the
Company), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with any Loan Document;
(iv) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of any
Loan Document on the part of any Loan Party or the existence at any time of any
Default or to inspect the property (including the books and records) of the
Company or any other Loan Party; (v) shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, any Loan
Document or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier or telegram) believed by it to be genuine and signed or sent by
the proper party or parties.
 
59

--------------------------------------------------------------------------------


 
SECTION 8.03. Citibank and Affiliates. With respect to its Commitments, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Company, any of its
Subsidiaries and any Person who may do business with or own securities of the
Company or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Company or any of its Subsidiaries to the extent such
information was obtained or received in any capacity other than as Agent.
 
SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
 
SECTION 8.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not reimbursed by the Company) from and against such
Lender's Ratable Share of any and all liabilities, obligations, losses, damages,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Agent in its capacity as such under the Loan Documents
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent's gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its Ratable Share
of any out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, the Loan Documents, to the extent that the Agent is not
reimbursed for such expenses by the Company. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 8.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.
 
(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Company) from and against such Lender's Ratable
Share of any and all liabilities, obligations, losses, damages, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any such
Issuing Bank in any way relating to or arising out of the Loan Documents or any
action taken or omitted by such Issuing Bank in its capacity as such hereunder
or in connection herewith; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank's gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Company under Section
9.04, to the extent that such Issuing Bank is not promptly reimbursed for such
costs and expenses by the Company.
 
(c) The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any Issuing Bank for such other
Lender's Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Company.
 
60

--------------------------------------------------------------------------------


 
SECTION 8.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Company and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent
with the consent of the Company, so long as no Event of Default shall have
occurred and be continuing and which consent shall not be unreasonably withheld
or delayed. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent's giving of notice of resignation or the Required Lenders'
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent's resignation or removal hereunder as Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
 
SECTION 8.07. Sub-Agent. The Sub-Agent has been designated under this Agreement
to carry out duties of the Agent. The Sub-Agent shall be subject to each of the
obligations in this Agreement to be performed by the Sub-Agent, and each of the
Company, each other Borrower, the Lenders and the Canadian Lenders agrees that
the Sub-Agent shall be entitled to exercise each of the rights and shall be
entitled to each of the benefits of the Agent under this Agreement as relate to
the performance of its obligations hereunder. References in Sections 2.14 and
2.19 to the Agent shall also include the Sub-Agent.
 
SECTION 8.08. Other Agents. Each Lender hereby acknowledges that none of the
syndication agents, the documentation agents nor any other Lender designated as
any “Agent” on the signature pages hereof has any liability hereunder other than
in its capacity as a Lender.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (a) waive any of the
conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders other than in accordance with Section 2.18, (c) reduce the principal of,
or interest on, the Advances, the Face Amount of any Bankers’ Acceptances or BA
Equivalent Notes or any fees or other amounts payable hereunder, (d) postpone
any date fixed for any payment of principal of, or interest on, the Advances,
the Face Amount of any Bankers’ Acceptances or BA Equivalent Notes or any fees
or other amounts payable hereunder, (e) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Advances, the Face Amount of
any Bankers’ Acceptances or BA Equivalent Notes, or the number of Lenders, that
shall be required for the Lenders or any of them to take any action hereunder,
(f) release one or more Guarantors (or otherwise limit such Guarantors'
liability with respect to the obligations owing to the Agent and the Lenders
under the Guaranties) if such release or limitation is in respect of all or
substantially all of the value of the Guaranties to the Lenders, (g) during the
Security Period, release all or substantially all of the Collateral in any
transaction or series of related transactions, (h) amend this Section 9.01, or
(i) extend the Termination Date; and provided further that (x) no amendment,
waiver or consent shall, unless in writing and signed by the Agent in addition
to the Lenders required above to take such action, affect the rights or duties
of the Agent under this Agreement or any Note and (y) no amendment, waiver or
consent shall, unless in writing and signed by the Canadian Lenders or the
Issuing Banks, as the case may be, in addition to the Lenders required above to
take such action, adversely affect the rights or obligations of the Canadian
Lenders or the Issuing Banks, as the case may be, in their capacities as such
under this Agreement.
 
SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied, telegraphed or delivered or
(y) as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), if to the Company or any other Borrower, at the Company's
address at 199 Benson Road, Middlebury, Connecticut 06749, Attention: Treasurer,
with a copy to General Counsel; if to any Initial Lender, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender, at its Domestic Lending Office specified in the Assumption Agreement or
the Assignment and Acceptance pursuant to which it became a Lender; and if to
the Agent, at its address at Two Penns Way, New Castle, 19720, Attention: Bank
Loan Syndications Department; or, as to the Company or the Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Company and the Agent,
provided that materials required to be delivered pursuant to Section 5.01(i)(i),
(ii) or (v) shall be delivered to the Agent as specified in Section 9.02(b) or
as otherwise specified to the Company by the Agent. All such notices and
communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VIII shall not be
effective until received by the Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.
 
61

--------------------------------------------------------------------------------


 
(b) So long as Citibank or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(i)(i), (ii) and (v) shall be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com. The Company
agrees that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Company,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Company acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
 
(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender's e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
 
SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note or any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable and documented costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents and the other documents to be delivered hereunder, including,
without limitation, (A) all due diligence, syndication (including printing,
distribution and bank meetings), transportation, computer, duplication,
appraisal, consultant, and audit expenses and (B) the reasonable fees and
expenses of counsel for the Agent with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under the Loan
Documents. The Company further agrees to pay on demand all costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of the Loan Documents, including,
without limitation, reasonable fees and expenses of counsel for the Agent and
each Lender in connection with the enforcement of rights under this
Section 9.04(a).
 
62

--------------------------------------------------------------------------------


 
(b) The Company agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) any Loan Document, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances, the Bankers’ Acceptances, BA Equivalent Notes or Letters of Credit or
(ii) the actual or alleged presence of Hazardous Materials on any property of
the Company or any of its Subsidiaries or any Environmental Action relating in
any way to the Company or any of its Subsidiaries, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party's gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The Company
and the Indemnified Parties agree not to assert any claim for special, indirect,
consequential or punitive damages against any Indemnified Party or the Company,
on any theory of liability, arising out of or otherwise relating to any Loan
Document, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances or the Bankers’ Acceptances or BA Equivalent
Notes. The Company further agrees to pay any civil penalty or fine assessed by
OFAC against the Agent or any Lender and all reasonable costs and expenses
(including, without limitation, reasonable counsel fees and expenses) incurred
in connection with the defense thereof, as a result of conduct by any Borrower
that violates a sanction enforced by OFAC.
 
(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Advances pursuant to Section 6.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by the
Company pursuant to Section 9.07(a) or (ii) as a result of a payment or
Conversion pursuant to Section 2.08, 2.10 or 2.12, such Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. If the amount of the Committed Currency
purchased by any Lender in the case of a Conversion or exchange of Advances in
the case of Section 2.08 or 2.12 exceeds the sum required to satisfy such
Lender's liability in respect of such Advances, such Lender agrees to remit to
the applicable Borrower such excess.
 
(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
 
SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Company or any Loan Party
against any and all of the obligations of the Company or any Loan Party now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Company or the applicable Loan Party after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender and its Affiliates may have.
 
63

--------------------------------------------------------------------------------


 
SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company and the other Loan Parties to be party hereto as of the date
hereof and the Agent and when the Agent shall have been notified by each Initial
Lender that such Initial Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Company, the other Loan Parties, the Agent
and each Lender and their respective successors and assigns, except that neither
the Company nor any other Loan Party shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.
 
SECTION 9.07. Assignments and Participations. (a) Each Lender may with the
consent of each Issuing Bank (which consent shall not be unreasonably withheld
or delayed) and, if demanded by the Company (so long as no Default shall have
occurred and be continuing and following (w) the refusal of such Lender to
approve any request for an amendment, waiver or consent, (x) a demand by such
Lender pursuant to Section 2.11 or 2.14, (y) an assertion of illegality by such
Lender pursuant to Section 2.12 or (z) the failure of such Lender to perform its
obligations hereunder) upon at least five Business Days' notice to such Lender
and the Agent, will assign to one or more Persons all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment, its Unissued Letter of Credit
Commitment, the Advances owing to it, its participations in Letters of Credit
and the Note or Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender's rights and obligations under this Agreement, the
amount of (x) the Revolving Credit Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
(y) the Unissued Letter of Credit Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof, in
each case, unless the Company and the Agent otherwise agree, (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of a demand by the Company pursuant to this Section 9.07(a) shall be
arranged by the Company after consultation with the Agent and shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Company pursuant to this Section 9.07(a) unless and
until such Lender shall have received one or more payments from either the
Borrowers or one or more Eligible Assignees in an aggregate amount at least
equal to the aggregate outstanding principal amount of the Advances owing to
such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement, and (vi) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500 payable by the parties to each such
assignment, provided, however, that in the case of each assignment made as a
result of a demand by the Company, such recordation fee shall be payable by the
Company except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Company to an Eligible Assignee that is an
existing Lender. Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.11,
2.14 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations (other than its
obligations under Section 8.05 to the extent any claim thereunder relates to an
event arising prior to such assignment) under this Agreement (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
 
64

--------------------------------------------------------------------------------


 
(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or any other Borrower or the
performance or observance by the Company or any other Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
 
(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Company.
 
(d) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Company and the other Borrowers, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. No Assumption Agreement or Assignment and Acceptance
shall be effective unless and until entered in the Register. The Register shall
be available for inspection by the Company or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
(e) Each Lender may sell participations to one or more banks or other entities
(other than the Company or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and any Note or
Notes held by it); provided, however, that (i) such Lender's obligations under
this Agreement (including, without limitation, its Commitment to the Borrowers
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Company, the other Borrowers, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by the Company or any other Borrower therefrom, except
to the extent that such amendment, waiver or consent would reduce the principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation or release all or substantially all of the Collateral or the value
of the Guaranties.
 
65

--------------------------------------------------------------------------------


 
(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Company furnished to such Lender by or on behalf of the Company;
provided that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any Company Information relating to the Company received by it from such Lender.
 
(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.
 
(h) No Lender will assign its rights and obligations hereunder, or sell
participations, to any Person who is (i) listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC and/or on any other
similar list maintained by the OFAC pursuant to any authorizing statute,
executive order or regulation, or (ii) either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
executive orders.
 
SECTION 9.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of the
Company furnished to the Agent or the Lenders by the Company (such information
being referred to collectively herein as the “Company Information”), except that
each of the Agent and each of the Lenders may disclose Company Information
(i) to its and its affiliates' employees, officers, directors, agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Company Information and
instructed to keep such Company Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
or self-regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided, to the extent
practicable under the circumstances, the Agent or such Lender shall provide the
Company with prompt notice of such requested disclosure so that the Company may
seek a protective order prior to the time when the Agent or such Lender is
required to make such disclosure, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 9.08, to any assignee or participant or
prospective assignee or participant, (vii) to the extent such Company
Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent or such Lender, or (B) is or becomes available to the Agent or such
Lender on a nonconfidential basis from a source other than the Company and
(viii) with the consent of the Company.
 
SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, by delivery to the Agent of a Designation Agreement
duly executed by the Company and the respective Subsidiary and substantially in
the form of Exhibit E hereto, designate such Subsidiary as a “Designated
Subsidiary” for purposes of this Agreement and such Subsidiary shall thereupon
become a “Designated Subsidiary” for purposes of this Agreement and, as such,
shall have all of the rights and obligations of a Borrower hereunder. The Agent
shall promptly notify each Lender of each such designation by the Company and
the identity of the respective Subsidiary.
 
(b) Termination. Upon the indefeasible payment and performance in full of all of
the indebtedness, liabilities and obligations under this Agreement of any
Designated Subsidiary then, so long as at the time no Notice of Borrowing or
Notice of Issuance in respect of such Designated Subsidiary is outstanding, such
Subsidiary's status as a “Designated Subsidiary” shall terminate upon notice to
such effect from the Agent to the Lenders (which notice the Agent shall give
promptly, and only upon its receipt of a request therefor from the Company).
Thereafter, the Lenders shall be under no further obligation to make any Advance
hereunder to such Designated Subsidiary.
 
66

--------------------------------------------------------------------------------


 
(c) Obligations of Designated Subsidiaries. A Designated Subsidiary shall be
obligated solely for its own obligations under the Loan Documents, and not for
the obligations of any Borrower that is a U.S. entity.
 
SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
 
SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank's principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given. 
 
(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank's principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
 
(c) The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.
 
SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto and the
Designated Subsidiaries hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each Designated Subsidiary
hereby agrees that service of process in any such action or proceeding brought
in the any such New York State court or in such federal court may be made upon
the Company and each Designated Subsidiary hereby irrevocably appoints the
Company its authorized agent to accept such service of process, and agrees that
the failure of the Company to give any notice of any such service shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. The Company and each Designated Subsidiary
hereby further irrevocably consent to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Company at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction. To the extent that each
Designated Subsidiary has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each Designated Subsidiary
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement.
 
67

--------------------------------------------------------------------------------


 
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
SECTION 9.14. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.
 
SECTION 9.15. No Liability of the Issuing Banks. The Borrowers assume all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the applicable Borrower
shall have a claim against such Issuing Bank, and such Issuing Bank shall be
liable to such Borrower, to the extent of any direct, but not consequential,
damages suffered by such Borrower that such Borrower proves were caused by such
Issuing Bank's willful misconduct or gross negligence when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary; provided that nothing herein shall be deemed to
excuse such Issuing Bank if it acts with gross negligence or willful misconduct
in accepting such documents.
 
SECTION 9.16. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Agent, as applicable, to identify each Borrower in accordance with the
Patriot Act. Each Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.
 
SECTION 9.17. Power of Attorney. Each Subsidiary of the Company may from time to
time authorize and appoint the Company as its attorney-in-fact to execute and
deliver (a) any amendment, waiver or consent in accordance with Section 9.01 on
behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary. Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.
 
SECTION 9.18. Lender Representation and Undertaking. Each Lender (a) (i)
represents and warrants on the date hereof that it is a Professional Market
Party; (ii) expressly (A) acknowledges that it is a requirement pursuant to the
Dutch Act on the Supervision of Credit Institutions 1992 (Wet toezicht
kredietwezen 1992) that the Borrowers may only borrow monies from an entity that
qualifies as a Professional Market Party or within a closed circle (besloten
kring), (B) declares that it is fully aware of the consequences of the
incorporation Professional Market Party status set out in this Section 9.18
under clause (i) above, and (C) acknowledges that each of the Borrowers may rely
on the representation concerning its Professional Market Party status set out in
this Section 9.18 under clause (i) above and (b) agrees, that for so long as it
is a requirement under Dutch law that any Lender hereunder needs to be a
Professional Market Party, such Lender will not assign its rights and
obligations hereunder, or sell participations to any Person who (i) does not
qualify as a Professional Market Party; (ii) has not expressly confirmed the
Professional Market Party representation and information undertaking set out in
Section 9.18(a) above; and (iii) has not acknowledged that the Borrowers may
rely upon the representations regarding the Lender's Professional Market Party
status.
 
68

--------------------------------------------------------------------------------



SECTION 9.19. Waiver of Jury Trial. Each of the Company, each of the other Loan
Parties party hereto, the Agent and the Lenders hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
the Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

       
CHEMTURA CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
CITIBANK, N.A.,
as Agent and as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
CITIBANK, N.A., Canadian Branch,
as a Canadian Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
BANK OF AMERICA, N.A.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
BANK OF AMERICA, N.A.,
Canada Branch,
as a Canadian Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
ABN AMRO BANK N.V.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

      By:    

--------------------------------------------------------------------------------

Title:

 
69

--------------------------------------------------------------------------------


 

       
ABN AMRO BANK N.V., CANADA BRANCH,
as a Canadian Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:




      By:    

--------------------------------------------------------------------------------

Title:

 

       
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

      By:    

--------------------------------------------------------------------------------

Title:

 

       
CREDIT SUISSE, TORONTO BRANCH,
as a Canadian Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

      By:    

--------------------------------------------------------------------------------

Title:

 
 

       
MORGAN STANLEY BANK.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
THE ROYAL BANK OF SCOTLAND PLC.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
WACHOVIA BANK, NATIONAL ASSOCIATION.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
CALYON NEW YORK BRANCH.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
DEUTSCHE BANK AG NEW YORK BRANCH.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

      By:    

--------------------------------------------------------------------------------

Title:

 
70

--------------------------------------------------------------------------------


 

       
ING CAPITAL LLC.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
SUMITOMO MITSUI BANKING CORP.,
NEW YORK.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
BANCA INTESA S.P.A. NEW YORK BRANCH.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

      By:    

--------------------------------------------------------------------------------

Title:

 

       
BANCA NAZIONALE DEL LAVOR SPA,
NEW YORK BRANCH.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
THE BANK OF TOKYO-MITSUBISHI TRUST
COMPANY.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 

       
COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES.,
as a Lender
 
   
   
  By:    

--------------------------------------------------------------------------------

Title:

 
71

--------------------------------------------------------------------------------


 

       
UFJ BANK LIMITED,
as a Lender
 
   
   
  By:  

--------------------------------------------------------------------------------

Title:

 
72

--------------------------------------------------------------------------------


 